Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
August 29, 2014 and is executed and delivered by and among THE WHITEWAVE FOODS
COMPANY, a Delaware corporation (the “Borrower”), the Guarantors party hereto,
the Lenders and Voting Participants party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). Except as otherwise set forth
herein, all capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement (as defined below and as
amended by this Amendment).

RECITALS

A. Reference is made to that certain Credit Agreement, dated as of October 12,
2012, by and among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and the Administrative Agent, as
amended by the First Amendment to Credit Agreement, dated as of November 28,
2012 and the Second Amendment to Credit Agreement, dated as of January 2, 2014
(as further amended, modified, supplemented or extended from time to time, the
“Existing Credit Agreement”).

B. The Loan Parties have requested certain amendments to the Existing Credit
Agreement as provided herein, including to (i) extend the maturity dates
applicable to the Loans under the Existing Credit Agreement, (ii) increase the
Aggregate Revolving Commitments, (iii) increase the aggregate outstanding
principal amount of the Term A-1 Loan and the Term A-2 Loan and (iv) reclassify
the outstanding amount of the Term A-3 Loan into a like amount of the Term A-2
Loan, with such amendments not constituting a novation of the Existing Credit
Agreement (the Existing Credit Agreement, as amended hereby, the “Credit
Agreement”).

C. The Lenders, the Voting Participants and the Administrative Agent have agreed
to these requests, but only upon and subject to the terms and conditions set
forth herein.

AGREEMENT

1. Amendment.

(a) Effective upon satisfaction of the conditions precedent set forth in
Section 2 below, the Existing Credit Agreement (excluding the Schedules and
Exhibits thereto, except as provided in the following sentence) is hereby
amended and restated in its entirety as set forth in Annex I attached hereto.
Each of Schedule 2.01, Schedule 6.01, Schedule 6.17(a) and Schedule 11.06(e) of
the Existing Credit Agreement is hereby amended and restated in its entirety in
the form of Schedule 2.01, Schedule 6.01, Schedule 6.17(a) and Schedule 11.06(e)
hereto, respectively, and each of Schedule 1.01(b) and Exhibit 1.01(b) of the
Existing Credit Agreement is hereby deleted in its entirety. As so amended, the
Credit Agreement shall continue in full force and effect.

(b) The parties hereto each hereby agree that, at such time as this Amendment
shall have become effective pursuant to the terms of Section 2, (a) the Existing
Credit Agreement automatically shall be deemed amended and restated in its
entirety by the Credit Agreement, and (b) the Commitments and Loans under the
Existing Credit Agreement and as defined therein automatically shall be
continued as Commitments and Loans under the Credit Agreement, as set forth
therein. The Credit Agreement is not a novation of the Existing Credit
Agreement.



--------------------------------------------------------------------------------

2. Effectiveness; Conditions Precedent. This Amendment shall be effective on the
date hereof (the “Third Amendment Effective Date”) upon the satisfaction of all
of the conditions set forth in this Section 2:

(a) Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Borrower, the Guarantors, the Administrative
Agent, each Lender (after giving effect to assignments by Exiting Lenders under
Section 10 hereof) and each Voting Participant.

(b) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent, each Lender and each Voting Participant, dated as of the date hereof, and
in form and substance reasonably satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, in form and substance reasonably satisfactory to
the Administrative Agent:

(i) copies of the Organization Documents of each Loan Party, certified as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the date hereof;

(ii) resolutions of the board of directors or similar governing body of each of
the Loan Parties approving and authorizing the execution, delivery and
performance of this Amendment and any other Loan Documents executed as of the
Third Amendment Effective Date to which it is a party, in each case certified as
of the Third Amendment Effective Date by its secretary or assistant secretary as
being in full force and effect without revocation, modification or amendment;

(iii) incumbency certificates of Responsible Officers of each Loan Party
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party and
any certificate or other document to be delivered by such Loan Party pursuant to
the Loan Documents to which it is a party; and

(iv) such good standing certificates as the Administrative Agent may reasonably
require of each Loan Party as of a recent date prior to the Third Amendment
Effective Date from the applicable Governmental Authority of such Loan Party’s
jurisdiction of organization or formation;

provided that, with respect to any Guarantor party to the Existing Credit
Agreement, (x) the matters referred to in clause (i) above may be evidenced by
certifications that the items referenced in such clause have not been amended,
repealed, modified or restated since the Second Amendment Effective Date (or
such later date such Guarantor was joined as a Guarantor) and are accurately
reflected in the certificates delivered on the Second Amendment Effective Date
(or such later date), and (y) the matters referred to in clause (iii) above may
be evidenced by certifications by a Responsible Officer that the Responsible
Officers identified in the certificates delivered on the Second Amendment
Effective Date (or such later date such Guarantor was joined

 

2



--------------------------------------------------------------------------------

as a Guarantor) are duly authorized to execute and deliver the Third Amendment
and the other Loan Documents to which such Guarantor is a party and any
certificate or other document to be delivered by such Guarantor pursuant to the
Loan Documents to which it is a party.

(d) Officer’s Closing Certificate. The Administrative Agent shall have received
a certificate signed by a Responsible Officer of the Borrower certifying that
(i) the representations and warranties of each Loan Party contained in Article
VI of the Credit Agreement or any other Loan Document are true and correct in
all material respects (except when qualified as to materiality or Material
Adverse Effect, in which case they shall be true and correct in all respects) on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date (except when qualified as to materiality
or Material Adverse Effect, in which case they shall be true and correct in all
respects on and as of such earlier date) and (ii) as of the date hereof, no
Default exists.

(e) Flood Certifications. The Administrative Agent shall have received evidence
as to (i) whether any Mortgaged Property is in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (a
“Flood Hazard Property”) and (ii) if any such real property is a Flood Hazard
Property, (A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of insurance policies or certificates of insurance of the
Borrower and its Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Lenders.

(f) Lender/Arranger Fees. The Borrower shall have paid (i) to the Administrative
Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) or CoBank,
as applicable, for the account of each Lender, all agreed upfront fees due and
payable to such Persons on the date hereof, and (ii) to the Administrative Agent
and each of MLPFS, CoBank and JPM, as Lead Arrangers, all agreed fees due and
payable to such Persons on the date hereof (including amounts payable pursuant
to the Fee Letters).

(g) Expenses. The Borrower shall have reimbursed the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment (limited, in the case of fees and expenses of counsel, to the
reasonable documented fees and expenses of Moore & Van Allen PLLC).

(h) No Material Adverse Effect. There shall not have occurred since December 31,
2013 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(i) No Material Litigation. There shall not exist any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(j) Financial Statements. The Administrative Agent, on behalf of the Lenders,
shall have received the unaudited financial statements for the Borrower and its
Subsidiaries for the fiscal quarter ending June 30, 2014.

(k) Representations and Warranties; No Default. The representations and
warranties set forth in Section 3 and Section 15(a) hereof shall be true and
correct in all material respects on and as of the Third Amendment Effective Date
(except when qualified as to materiality or Material Adverse Effect, in which
case they shall be true and correct in all respects), except to the extent such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date) and, as of the date hereof, no
Default shall exist, including after giving effect to this Amendment (except
when qualified as to materiality or Material Adverse Effect, in which case they
shall be true and correct in all respects as of such earlier date).

(l) Farm Credit Equities. With respect to the Term A-2 Loan, the Borrower shall
have purchased Farm Credit Equities in CoBank and any other relevant Farm Credit
Lender in accordance with Section 7.12(a) of the Credit Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Existing Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 2, each Lender and
Voting Participant that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender or a Voting Participant unless the Administrative
Agent shall have received notice from such Lender or Voting Participant prior to
the date hereof specifying its objection thereto.

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders with respect to such Loan
Party as follows:

(a) as of the date hereof, after giving effect to this Amendment, no Default
exists;

(b) the representations and warranties of each Loan Party contained in Article
VI of the Credit Agreement or any other Loan Document shall be true and correct
in all material respects (except when qualified as to materiality or Material
Adverse Effect, in which case they shall be true and correct in all respects) on
and as of the Third Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects as of such earlier
date);

(c) this Amendment has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law; and

(d) the execution, delivery and performance by such Loan Party of this Amendment
has been duly authorized by all necessary corporate, limited liability company
and, if required, stockholder action, and: (i) except as could not reasonably be
expected to have a Material Adverse Effect, do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) except as could not reasonably be expected to have a
Material Adverse

 

4



--------------------------------------------------------------------------------

Effect, will not violate any Law applicable to the Borrower or any of its
Restricted Subsidiaries, (iii) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.

4.Ratification of Credit Agreement. Each Loan Party (other than, for the
avoidance of doubt, the Released Guarantors (as defined below)) acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Amendment is a Loan Document.

5. Binding on Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6. Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Amendment.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8. Entire Agreement. This Amendment constitutes the entire agreement among the
parties with respect to only the specific subject matter hereof, and supersedes
all prior negotiations, representations, warranties, commitments, offers,
letters of interest or intent, proposal letters, contracts, writings or other
agreements or understandings with respect thereof.

9. Counterparts. This Amendment may be executed in one or more counterparts and
by different parties in separate counterparts, each of which when so executed
and delivered shall be deemed to be an original, but all of which counterparts
taken together shall constitute but one and the same Amendment. Signatures by
facsimile or electronic copy shall bind the parties hereto.

10. Exiting Lenders; New Lenders.

(a) Each entity executing this Amendment under the heading “Exiting Lender”, in
their capacities as Lenders or Voting Participants under the Existing Credit
Agreement and as defined therein (each an “Exiting Lender”), is signing this
Amendment for the sole purpose of amending and restating the Existing Credit
Agreement and assigning its Commitments and outstanding Loans to the Lenders
(other than the Exiting Lenders). Upon giving effect to this Amendment, the
outstanding Loans of each Exiting Lender under the Existing Credit Agreement
shall be fully assigned at par to Lenders under the Credit Agreement, the
outstanding commitments of each Exiting Lender under the Existing Credit
Agreement shall be fully assigned to Lenders under the Credit Agreement and such
Exiting Lender shall not be a Lender under the Credit Agreement.

(b) (i) Each entity executing this Amendment under the heading “New Lender”
(collectively, the “New Lenders” and each, a “New Lender”) hereby agrees to
provide a Commitment in the amount set forth on Schedule 2.01 attached hereto
and the initial Applicable Percentage of each such New Lender shall be as set
forth therein.

 

5



--------------------------------------------------------------------------------

(ii) Each New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement, (iii) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment, and (iv) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

(iii) The Borrower agrees that, as of the date hereof, each New Lender shall
(i) be a party to the Credit Agreement and the other Loan Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (iii) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.

(iv) The applicable address, facsimile number and electronic mail address of
each New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in such New Lender’s Administrative Questionnaire delivered by such New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
such New Lender in a notice to the Administrative Agent.

(c) All assignments effected pursuant to this Section 10 shall be deemed to
comply with Section 11.06 of the Existing Credit Agreement.

11. Post-Closing Obligations. The Loan Parties shall deliver to the
Administrative Agent the items described in Annex II hereto within the time
frames specified therein.

12. Expenses. The Borrower agrees to pay all reasonable costs and expenses in
connection with the preparation, execution and delivery of this Amendment that
are required to be paid pursuant to Section 11.04(a) of the Credit Agreement,
including without limitation the reasonable fees and expenses of Moore & Van
Allen PLLC, counsel to the Administrative Agent.

13. Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Agreement or the other
Loan Documents.

14. Affirmation of Liens. Each Loan Party affirms the liens and security
interests created and granted by it in the Loan Documents (including, but not
limited to, the Security Agreement and the Mortgages) and agrees that this
Amendment shall in no manner adversely affect or impair such liens and security
interests.

 

6



--------------------------------------------------------------------------------

15. Partial Release.

(a) The Borrower represents and warrants to the Administrative Agent and the
Lenders that, as of the Third Amendment Effective Date, each of Horizon Organic
International, Inc., a Delaware corporation, Horizon Organic International
Holding Company, a Delaware corporation, WhiteWave International Management,
LLC, a Delaware limited liability company, and Earthbound Dominican Republic,
LLC, a Delaware limited liability company (each, a “Released Guarantor” and,
collectively, the “Released Guarantors”), constitutes a Foreign Subsidiary under
the Credit Agreement, and as such, is no longer required to be a Guarantor under
the Credit Agreement.

(b) The Administrative Agent, the Lenders and the Voting Participants in
reliance upon the representations and warranties of the Borrower set forth in
clause (a) above hereby agree that (i) each Released Guarantor shall be
automatically released from its obligations under the Credit Agreement and each
other Loan Document, including, without limitation, Article IV of the Credit
Agreement and any obligation to pledge and/or grant any Collateral owned by it
pursuant to any Collateral Document, (ii)(x) with respect to Horizon Organic
International Holding Company and WhiteWave International Management, LLC, the
pledge of the Equity Interests of such Released Guarantor to the Administrative
Agent pursuant to the Collateral Documents shall be automatically released, and
(y) with respect to Horizon Organic International, Inc. and Earthbound Dominican
Republic, LLC (each of which constituting a “Pledge Subsidiary” under the Credit
Agreement), the pledge of the Equity Interests of such Released Guarantor to the
Administrative Agent pursuant to the Collateral Documents in excess of the
Applicable Pledge Percentage shall be automatically released, and (iii) the
security interest granted to the Administrative Agent under the Collateral
Documents in any Collateral owned by the Released Guarantors shall be
automatically released. The Administrative Agent agrees to deliver to the
Borrower the original stock certificates of each Released Guarantor (or lost
certificate affidavits in a form reasonably acceptable to the Borrower) to the
extent the pledge of the Equity Interests represented by such stock certificates
have been released pursuant to the foregoing, and any instruments pledged by
such Released Guarantors that are in the Administrative Agent’s possession and
the Administrative Agent agrees to execute and/or deliver to the Borrower, at
the sole expense of the Borrower, any UCC-3 termination statements, releases of
other liens, discharges, terminations and other release documentation reasonably
requested by the Borrower in order to give evidence of the release contemplated
by this Section 15. On the Third Amendment Effective Date, the Administrative
Agent authorizes the Borrower to file UCC-3 termination statements with respect
to the UCC financing statements referencing the Released Guarantors identified
on Annex III hereto.

16. Joinder. WhiteWave Equipment Leasing, LLC, a Delaware limited liability
company (the “New Guarantor”), hereby agrees to become a Guarantor pursuant to
Section 7.10 of the Credit Agreement. Accordingly:

(a) the New Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, it will be deemed to be a party to the Credit
Agreement and a “Guarantor” for all purposes of the Credit Agreement, and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement. The New Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Guarantors contained in the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph (a), the New Guarantor
hereby jointly and severally together with the other Guarantors, guarantees to
each Lender and the Administrative Agent, as provided in Article IV of the
Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof; and

(b) the New Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, it will be deemed to be a party to the Security
Agreement, and shall have all the obligations of an “Obligor” (as such term is
defined in the Security Agreement) thereunder as if it had

 

7



--------------------------------------------------------------------------------

executed the Security Agreement. The New Guarantor hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph (b), the New Guarantor hereby grants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations (as such term is defined in Section 1 of the Security Agreement), a
continuing security interest in, and a right of set off against any and all
right, title and interest of the New Guarantor in and to the Collateral (as such
term is defined in Section 2 of the Security Agreement) of the New Guarantor in
order to secure the prompt payment and performance in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations (as defined in the Security Agreement). The New Guarantor hereby
represents and warrants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations (as such term is defined in Section 1 of the
Security Agreement), that:

 

  (i) the New Guarantor’s chief executive office, tax payer identification
number, organization identification number, and chief place of business are (and
for the prior four months have been) located at the locations set forth on Annex
IV-1 attached hereto and the New Guarantor keeps its books and records at such
locations.

 

  (ii) the location of all owned and leased real property of the New Guarantor
is as shown on Annex IV-2 attached hereto.

 

  (iii) the New Guarantor’s legal name and jurisdiction of organization is as
shown in this Amendment and the New Guarantor has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Annex IV-3 attached
hereto.

 

  (iv) the patents, copyrights, and trademarks listed on Annex IV-4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the New Guarantor.

(c) The address of the New Guarantor for purposes of all notices and other
communications is c/o The WhiteWave Foods Company, 1225 Seventeenth Street,
Suite 1000, Denver, CO 80202, Attention: General Counsel; Treasurer, (Facsimile
No. (303) 635-5993).

(d) The New Guarantor hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Guarantor under Article IV of the Credit
Agreement upon the execution of this Amendment by the New Guarantor.

(e) The New Guarantor hereby authorizes the Administrative Agent to prepare and
file such financing statements (including continuation statements)or amendments
thereof or supplements thereto or other instruments as the Administrative Agent
may from time to time reasonably deem necessary in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property of the
debtor, whether now owned or existing or owned, acquired or arising hereafter”,
“all assets of the debtor, whether now owned or existing or owned, acquired or
arising hereafter” or words of similar meaning).

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.

 

BORROWER:    THE WHITEWAVE FOODS COMPANY,    a Delaware corporation    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Vice President- Treasurer & Investor
Relations GUARANTORS:    CREAMER NATION, LLC,    a Delaware limited liability
company    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    HORIZON ORGANIC DAIRY, LLC,    a
Delaware limited liability company    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    SILK OPERATING COMPANY, LLC,   
a Delaware limited liability company    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    WHITEWAVE SERVICES, INC.,    a
Delaware corporation    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    WWF OPERATING COMPANY,    a
Delaware corporation    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    WHITEWAVE EQUIPMENT LEASING,
LLC, a Delaware limited liability company    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Chief Financial Officer and Treasurer

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

   EARTHBOUND FARM, LLC (formerly NATURAL SELECTION    FOODS, LLC), a Delaware
limited liability company    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    SUSTAINABLE PACKAGING PARTNERS
LLC, a Delaware limited liability company    By:  

/s/ David C. Oldani

   Name: David C. Oldani    Title: Treasurer    EB SAV INC., a Delaware
corporation    By:  

/s/ Roger E. Theodoredis

   Name: Roger E. Theodoredis    Title: Treasurer and Secretary    EARTHBOUND
HOLDINGS I, LLC, a Delaware limited liability company    By:  

/s/ Roger E. Theodoredis

   Name: Roger E. Theodoredis    Title: Sole Manager    EARTHBOUND HOLDINGS II,
LLC, a Delaware limited liability company    By:  

/s/ Roger E. Theodoredis

   Name: Roger E. Theodoredis    Title: Sole Manager    EARTHBOUND HOLDINGS III,
LLC, a Delaware limited liability company    By:  

/s/ Roger E. Theodoredis

   Name: Roger E. Theodoredis    Title: Sole Manager    NATURAL SELECTION FOODS
MANUFACTURING, LLC, a California limited liability company    By:  

/s/ Roger E. Theodoredis

   Name: Roger E. Theodoredis    Title: Sole Manager

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE      AGENT:   

BANK OF AMERICA, N.A.,

as Administrative Agent

   By:  

/s/ Joan Mok

   Name: Joan Mok    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   

BANK OF AMERICA, N.A.,

as a Lender, an L/C Issuer and the Swing Line Lender

   By:  

/s/ David Catherall

   Name: David Catherall    Title: Managing Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and an L/C Issuer

By:  

/s/ Lisa Whatley

Name: Lisa Whatley

Title: Senior Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COBANK, FCB,

as a Lender

By:  

/s/ Zachary Carpenter

Name: Zachary Carpenter Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew M. Widmer

Name: Andrew M. Widmer Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

as a Lender

By:  

/s/ Pamela Beal

Name: Pamela Beal Title: Executive Director By:  

/s/ Robert M Mandula

Name: Robert M. Mandula Title: Managing Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Tesha Winslow

Name: Tesha Winslow Title: Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:  

/s/ Blake Wright

Name: Blake Wright Title: Managing Director By:  

/s/ James Austin

Name: James Austin Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Eric Seltenrich

Name: Eric Seltenrich Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK plc,

as a Lender

By:  

/s/ Ben Handler

Name: Ben Handler Title: Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By:  

/s/ Alan Garson

Name: Alan Garson Title: Senior Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

/s/ Harumi Kambara

Name: Harumi Kambara Title: Authorized Signatory

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

as a Lender

By:  

/s/ Scott Place

Name: Scott Place Title: Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Matthew D. Meister

Name: Matthew D. Meister Title: Assistant Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Timothy J. Devane

Name: Timothy J. Devane Title: Senior Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Michael Spaight

Name: Michael Spaight Title: Authorized Signatory By:  

/s/ Vipul Dhadda

Name: Vipul Dhadda Title: Authorized Signatory

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Marianne T. Meil

Name: Marianne T. Meil Title: Senior Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., NEW YORK,

as a Lender

By:  

/s/ Shuji Yabe

Name: Shuji Yabe Title: Managing Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Thomas Lee

Name: Thomas Lee Title: Second Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRST MIDWEST BANK,

as a Lender

By:  

/s/ Mike Taylor

Name: Mike Taylor Title: Senior Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:    1st FARM CREDIT SERVICES, FLCA,


as a Voting Participant

   By:  

/s/ Dale A. Richardson

   Name: Dale A. Richardson    Title: Vice President, Capital Markets Group

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

AGCOUNTRY FARM CREDIT SERVICES, FLCA,

as a Voting Participant

   By:  

/s/ David B. Rupp

   Name: David B. Rupp    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

AGCHOICE FARM CREDIT, FLCA,

as a Voting Participant

   By:  

/s/ Rebecca Jones

   Name: Rebecca Jones    Title: Assistant Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

AGFIRST FARM CREDIT BANK,

as a Voting Participant

   By:  

/s/ Neda Beal

   Name: Neda Beal    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

AGSTAR FINANCIAL SERVICES, FLCA,

as a Voting Participant

   By:  

/s/ Erik J. Moe

   Name: Erik J. Moe    Title: Director Syndications

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

AMERICAN AGCREDIT, FLCA,

as a Voting Participant

   By:  

/s/ Bradley K. Leafgren

   Name: Bradley K. Leafgren    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

BADGERLAND FINANCIAL, FLCA,

as a Voting Participant

   By:  

/s/ Matthew H. Larse

   Name: Matthew H. Larse    Title: VP, Capital Markets

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

FARM CREDIT MID-AMERICA, FLCA

(f/k/a FARM CREDIT SERVICES OF MID-AMERICA, FLCA),

as a Voting Participant

   By:  

/s/ Ralph M. Bowman

   Name: Ralph M. Bowman    Title: Vice President Capital Markets

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

FARM CREDIT WEST, FLCA,

as a Voting Participant

   By:  

/s/ John Boyes

   Name: John Boyes    Title: Executive Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

FARM CREDIT BANK OF TEXAS,

as a Voting Participant

   By:  

/s/ Luis M. H. Requejo

   Name: Luis M. H. Requejo    Title: Director Capital Markets

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

UNITED FCS, FLCA

(d/b/a FCS COMMERCIAL FINANCE GROUP),

as a Voting Participant

   By:  

/s/ Jeff Torrison

   Name: Jeff Torrison    Title: Managing Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

FARM CREDIT SERVICES OF AMERICA, FLCA,

as a Voting Participant

   By:  

/s/ Mary Anne Mullen

   Name: Mary Anne Mullen    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

FARM CREDIT SERVICES SOUTHWEST, PCA,

as a Voting Participant

   By:  

/s/ David S. Ponnay

   Name: David S. Ponnay    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:    FARM CREDIT OF NEW MEXICO, FLCA, a wholly owned
Subsidiary of FARM CREDIT OF NEW MEXICO, ACA,

as a Voting Participant

   By:  

/s/ Larry Williamson

   Name: Larry Williamson    Title: Regional Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

GREENSTONE FARM CREDIT SERVICES, ACA, FLCA,

as a Voting Participant

   By:  

/s/ Jeff Pavlik

   Name: Jeff Pavlik    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

NORTHWEST FARM CREDIT SERVICES, FLCA,

as a Voting Participant

   By:  

/s/ Candy Boswell

   Name: Candy Boswell    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:    YOSEMITE LAND BANK, FLCA


as a Voting Participant

   By:  

/s/ Les L. Crutcher

   Name: Les L. Crutcher    Title: Executive Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:   

FRONTIER FARM CREDIT, ACA,

as a Voting Participant

   By:  

/s/ Jim Weaver

   Name: Jim Weaver    Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW LENDERS:    CAPITAL ONE, N.A.,


as a Lender

   By:  

/s/ Jacob Villere

   Name: Jacob Villere    Title: VP-US Corporate Banking

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:  

/s/ Daniel Feldman

Name: Daniel Feldman Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., By:  

/s/ Michael King

Name: Michael King Title: Authorized Signatory

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:  

/s/ John Sidarous

Name: John Sidarous Title: Director

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEW LENDER:

   

AMERICAN AGCREDIT, PCA,

as a Lender

    By:  

/s/Linda Sander

    Name: Linda Sander     Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXITING LENDERS:    FIRSTRUST BANK,


as an Exiting Lender

   By:  

/s/Gregory Sudell

   Name: Gregory Sudell    Title: AVP – Relationship Manager

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK,

as an Exiting Lender

By:  

/s/ Neda Beal

Name: Neda Beal Title: Vice President

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

1st FARM CREDIT SERVICES, PCA,

as an Exiting Lender

By:  

/s/ Lee Fuchs

Name: Lee Fuchs Title: Vice President, Capital Markets Group

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Exiting Lender

By:  

/s/ Daniel Hunter

Name: Daniel Hunter Title: Authorized Signatory

 

THE WHITEWAVE FOODS COMPANY

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

ANNEX I

CREDIT AGREEMENT

Dated as of October 12, 2012

among

THE WHITEWAVE FOODS COMPANY,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

COBANK, ACB,

COÖPERATIEVE CENTRALE

RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

SUNTRUST BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

TD BANK, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

BMO HARRIS BANK N.A.,

PNC BANK, NATIONAL ASSOCIATION,

BRANCH BANKING AND TRUST COMPANY and

COMPASS BANK

as Co-Senior Managing Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged by:

BANK OF AMERICA MERRILL LYNCH

J.P. MORGAN SECURITIES LLC,

COBANK, ACB,

COÖPERATIEVE CENTRALE

RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

SUNTRUST ROBINSON HUMPHREY, INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

TD BANK, N.A., and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers for the Revolving Loans and the Term A-1 Loan



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH and

COBANK, ACB,

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers for the Term A-2 Loan

BANK OF AMERICA MERRILL LYNCH and

COBANK, ACB,

J.P. MORGAN SECURITIES LLC,

as Co-Bookrunners for the Revolving Loans, Term A-1 Loan and Term A-2 Loan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1            1.01    Defined
Terms.      1            1.02    Other Interpretive Provisions.      35   
        1.03    Accounting Terms.      36            1.04    Rounding.      37
           1.05    Times of Day.      37            1.06    Letter of Credit
Amounts.      37            1.07    Exchange Rates; Currency Equivalents.     
37            1.08    Additional Alternative Currencies.      38            1.09
   Change of Currency.      38    ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      39            2.01    Revolving Loans and Term Loans.      39   
        2.02    Borrowings, Conversions and Continuations of Loans.      42   
        2.03    Letters of Credit.      44            2.04    Swing Line Loans.
     53            2.05    Prepayments.      55            2.06    Termination
or Reduction of Aggregate Revolving Commitments.      59            2.07   
Repayment of Loans.      59            2.08    Interest.      60            2.09
   Fees.      61            2.10    Computation of Interest and Fee.      62   
        2.11    Evidence of Debt.      62            2.12    Payments Generally;
Administrative Agent’s Clawback.      62            2.13    Sharing of Payments
by Lenders.      64            2.14    Cash Collateral.      65            2.15
   Defaulting Lenders.      66    ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      68            3.01    Taxes.      68            3.02   
Illegality.      73            3.03    Inability to Determine Rates.      73   
        3.04    Increased Costs.      74            3.05    Compensation for
Losses.      76            3.06    Mitigation Obligations; Replacement of
Lenders.      76            3.07    Survival.      77    ARTICLE IV GUARANTY   
  77            4.01    The Guaranty.      77            4.02    Obligations
Unconditional.      77            4.03    Reinstatement.      78            4.04
   Certain Additional Waivers.      79            4.05    Remedies.      79   
        4.06    Rights of Contribution.      79            4.07    Guarantee of
Payment; Continuing Guarantee.      80            4.08    Keepwell.      80   
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      80   

 

i



--------------------------------------------------------------------------------

        5.01    Conditions to Effectiveness.      80            5.02   
Conditions to Initial Extension of Credit.      82            5.03    Conditions
to all Credit Extensions.      84    ARTICLE VI REPRESENTATIONS AND WARRANTIES
     85            6.01    Organization; Powers.      85            6.02   
Authorization; Enforceability.      85            6.03    Governmental
Approvals; No Conflicts.      86            6.04    Financial Condition; No
Material Adverse Change.      86            6.05    Properties.      86   
        6.06    Litigation and Environmental Matters.      87            6.07   
Compliance with Laws.      87            6.08    Investment Company Status.     
87            6.09    Taxes.      87            6.10    ERISA.      87   
        6.11    Disclosure.      87            6.12    Solvency.      88   
        6.13    Security Interests in Collateral.      88            6.14   
Labor Disputes.      88            6.15    No Default.      88            6.16
   Federal Reserve Regulations.      89            6.17    Business Locations;
Taxpayer Identification Number.      89            6.18    OFAC; Anti-Corruption
Laws.      89            6.19    Insurance.      89    ARTICLE VII AFFIRMATIVE
COVENANTS      90            7.01    Financial Statements and Other Information.
     90            7.02    Notices of Material Events.      92            7.03
   Existence; Conduct of Business.      92            7.04    Payment of
Obligations.      93            7.05    Maintenance of Properties.      93   
        7.06    Books and Records; Inspection Rights.      93            7.07   
Compliance with Laws.      93            7.08    Use of Proceeds.      93   
        7.09    Insurance.      93            7.10    Subsidiary Guarantors;
Pledges; Collateral; Further Assurances.      94            7.11    [Reserved].
     96            7.12    Farm Credit Equities and Security.      96    ARTICLE
VIII NEGATIVE COVENANTS      97            8.01    Indebtedness.      97   
        8.02    Liens.      99            8.03    Fundamental Changes.      100
           8.04    Investments, Loans, Advances and Acquisitions.      101   
        8.05    Asset Sales.      103            8.06    Sale and Leaseback
Transactions.      104            8.07    Restricted Payments.      104   
        8.08    Transactions with Affiliates.      105            8.09   
Restrictive Agreements.      105            8.10    Subordinated Indebtedness
and Amendments to Subordinated Indebtedness.      107            8.11   
Financial Covenants.      107   

 

ii



--------------------------------------------------------------------------------

        8.12    Sanctions; Anti-Corruption Laws.      108    ARTICLE IX EVENTS
OF DEFAULT AND REMEDIES      109            9.01    Events of Default.      109
           9.02    Remedies Upon Event of Default.      111            9.03   
Application of Funds.      111    ARTICLE X ADMINISTRATIVE AGENT      112   
        10.01    Appointment and Authority.      112            10.02    Rights
as a Lender.      113            10.03    Exculpatory Provisions.      113   
        10.04    Reliance by Administrative Agent.      114            10.05   
Delegation of Duties.      114            10.06    Resignation of Administrative
Agent.      115            10.07    Non-Reliance on Administrative Agent and
Other Lenders.      116            10.08    No Other Duties; Etc.      116   
        10.09    Administrative Agent May File Proofs of Claim.      117   
        10.10    Collateral and Guaranty Matters.      118            10.11   
Secured Cash Management Agreements and Secured Hedge Agreements.      118   
ARTICLE XI MISCELLANEOUS      119            11.01    Amendments, Etc.      119
           11.02    Notices; Effectiveness; Electronic Communications.      122
           11.03    No Waiver; Cumulative Remedies; Enforcement.      124   
        11.04    Expenses; Indemnity; Damage Waiver.      124            11.05
   Payments Set Aside.      126            11.06    Successors and Assigns.     
127            11.07    Treatment of Certain Information; Confidentiality.     
132            11.08    Rights of Setoff.      133            11.09    Interest
Rate Limitation.      133            11.10    Counterparts; Integration;
Effectiveness.      134            11.11    Survival of Representations and
Warranties.      134            11.12    Severability.      134            11.13
   Replacement of Lenders.      134            11.14    Governing Law;
Jurisdiction; Etc.      135            11.15    Waiver of Jury Trial.      136
           11.16    No Advisory or Fiduciary Responsibility.      136   
        11.17    Electronic Execution of Assignments and Certain Other
Documents.      137            11.18    USA PATRIOT Act Notice.      137   
        11.19    Judgment Currency.      137            11.20    Release of
Collateral and Guaranty Obligations.      138            11.21    Entire
Agreement.      139   

 

iii



--------------------------------------------------------------------------------

SCHEDULES    1.01(a)    Consolidated EBITDA 2.01    Commitments and Applicable
Percentages 6.01    Subsidiaries 6.05    Intellectual Property 6.17(a)   
Locations of Real Property 6.17(b)    Locations of Tangible Personal Property
6.17(c)    Location of Chief Executive Office, Taxpayer Identification Number,
Etc. 6.17(d)    Changes in Legal Name, State of Formation and Structure 6.19   
Insurance 8.01    Indebtedness Existing on the Closing Date 8.02    Liens
Existing on the Closing Date 8.04    Investments Existing on the Closing Date
8.09    Restrictive Agreements Existing on the Closing Date 11.02    Certain
Addresses for Notices 11.06(e)    Voting Participants EXHIBITS    1.01(a)   
Form of Secured Party Designation Notice 2.01    Form of Incremental Term Loan
Agreement 2.02    Form of Loan Notice 2.04    Form of Swing Line Loan Notice
2.11(a)    Form of Note 3.01    Forms of U.S. Tax Compliance Certificates 7.01
   Form of Compliance Certificate 7.10    Form of Joinder Agreement 11.06(b)   
Form of Assignment and Assumption 11.06(b)(iv)    Form of Administrative
Questionnaire

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 12, 2012 among THE WHITEWAVE
FOODS COMPANY, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accepting Lender” has the meaning specified in Section 11.01.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated August 8,
2014 among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes hereof, all Unrestricted
Subsidiaries shall be considered Affiliates of the Borrower and its Restricted
Subsidiaries.

“Agents” means the Administrative Agent and the Syndication Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Third Amendment Effective Date is $1,000,000,000.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $100,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; and (b) with respect to such Lender’s portion of an
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of such Term Loan held by
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.

“Applicable Pledge Percentage” means 100% in the case of a pledge of Equity
Interests of a Restricted Subsidiary which is a Domestic Subsidiary and 66% in
the case of a pledge of Equity Interests of a Restricted Subsidiary which is a
Foreign Subsidiary.

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement and (b) with respect to any other Loans, the commitment fee payable
pursuant to Section 2.09(b) and the Letter of Credit Fee, the following
percentages per annum, based upon the Consolidated Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.01(c):

 

Pricing Tier

   Consolidated
Net Leverage
Ratio    Commitment
Fee     Letters
of
Credit     LIBOR Rate Loans     Base Rate Loans             Revolving
Loans and
Term A-1
Loan     Term
A-2
Loan     Revolving
Loans and
Term A-1
Loan     Term A-2
Loan  

1

   < 1.50:1      0.25 %      1.25 %      1.25 %      1.50 %      0.25 %     
0.50 % 

2

   > 1.50:1 but


< 2.50:1

     0.30 %      1.50 %      1.50 %      1.75 %      0.50 %      0.75 % 

3

   > 2.50:1 but


< 3.50:1

     0.35 %      1.75 %      1.75 %      2.00 %      0.75 %      1.00 % 

4

   > 3.50:1 but
< 4.00:1      0.40 %      2.00 %      2.00 %      2.25 %      1.00 %      1.25
% 

5

   > 4.00:1      0.50 %      2.25 %      2.25 %      2.50 %      1.25 %     
1.50 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate. The Applicable Rate in effect from the Third
Amendment Effective Date through the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 7.01(c) for
the fiscal quarter ending September 30, 2014 shall be determined based upon
Pricing Tier 3.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicable Warrant Transaction Reduction Amount” means, at any date of
determination, the aggregate amount of all cash payments made by the Borrower
and its Restricted Subsidiaries during the twenty-four month period preceding
such date in connection with the settlement of a Warrant Transaction solely to
the extent the Borrower did not have the option of satisfying such payment
obligation through the issuance of capital stock; provided, however, that any
such payment made during any time that the Consolidated Net Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such payment) did not
exceed 3.75 to 1.0 shall be excluded from the calculation of the “Applicable
Warrant Transaction Reduction Amount”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, CoBank ACB and each other financial institution listed as
a Joint Lead Arranger and Co-Bookrunner on the cover page hereto, in each case,
in their capacities as joint lead arrangers and co-bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Restricted Subsidiary, other than (i) Excluded Dispositions and Specified
Sales, (ii) sales, transfer or dispositions described in Section 8.05(b), 8.05
(c), 8.05(d), 8.05(f), 8.05(g) or 8.05(h) and (iii) any Equity Issuance.

 

3



--------------------------------------------------------------------------------

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Initial Funding Date to the earliest of (a) the
Revolving Credit Maturity Date, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBOR Base Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a LIBOR Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such LIBOR Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan, means any
such day that is also a day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market; (b) if such day
relates to any interest rate settings as to a LIBOR Rate Loan denominated in
Euro, any fundings, disbursements, settlements and payments in Euro in respect
of any such LIBOR Rate Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan, means a
TARGET Day; (c) if such day relates to any interest rate settings as to a LIBOR
Rate Loan denominated in a

 

4



--------------------------------------------------------------------------------

currency other than Dollars or Euro, means any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such LIBOR Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Capped Call Transactions” means one or more call options referencing the
Borrower’s Equity Interests purchased by the Borrower (or a Restricted
Subsidiary) in connection with the issuance of Convertible Bond Indebtedness
with a strike or exercise price (howsoever defined) initially equal to the
conversion price (howsoever defined) of the related Convertible Bond
Indebtedness (subject to rounding) and limiting the amount deliverable to the
Borrower (or a Restricted Subsidiary) upon exercise thereof based on a cap or
upper strike price (howsoever defined).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuers shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank described in this
clause (b) being an “Approved Bank”) (or by the parent company thereof) or
(2) any commercial paper or variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s, and in each case maturing
within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

 

5



--------------------------------------------------------------------------------

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date;

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(g) other investments made by Foreign Subsidiaries for cash management purposes
in any jurisdiction outside the United States where the Borrower or its
Subsidiaries conduct business that are classified as “cash equivalents” in
accordance with GAAP.

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

“Cash Management Bank” means any Lender (or Affiliate of a Lender) that is a
party to a Cash Management Agreement with a Loan Party or any Restricted
Subsidiary.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following: (1) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee or director benefit
plan or stock plan of the Borrower or a Subsidiary or any trustee or fiduciary
with respect to any such plan when acting in that capacity or any trust related
to any such plan) becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, directly or indirectly, of more
than 35% of the voting power of the capital stock of the Borrower, entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis; (2) the first day on which a majority of the
members of the board of directors of the Borrower are not Continuing Directors.
Notwithstanding the foregoing, a Person shall not be deemed to have beneficial
ownership of capital stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement; or (3) a “change of control” or similar event
under the documentation evidencing any Material Indebtedness.

“Closing Date” means October 12, 2012.

 

6



--------------------------------------------------------------------------------

“CoBank” means CoBank, ACB and its successors.

“CoBank Fee Letter” means the letter agreement, dated August 4, 2014 among the
Borrower and CoBank.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents. In no event shall
“Collateral” include any Excluded Property.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Section 7.10 or any of the Loan
Documents.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term A-1 Loan Commitment of such Lender, the Term A-2 Loan Commitment and/or
the Incremental Term Loan Commitment of such Lender.

“Commitment Increase Amendment” has the meaning specified in Section 2.01(g).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:

(a) Consolidated Net Income for such period plus

(b) other than with respect to clause (iv) below, an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication: (i) Consolidated Interest Expense, (ii) provision for taxes
based on income, profits or capital of the Borrower and its Restricted
Subsidiaries, including, without limitation, federal, state, franchise, excise
and similar taxes and foreign withholding taxes paid or accrued during such
period including penalties and interest related to such taxes or arising from
any tax examinations, (iii) depreciation and amortization expense and other
non-cash charges, expenses or losses (except for any such expense that requires
accrual of a reserve for anticipated future cash payments for any period),
(iv) (1) pro forma costs savings resulting from non-recurring charges related to
Permitted Acquisitions or dispositions as permitted to be reflected in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Exchange Act of 1934 and (2) the amount of pro forma cost savings and
operating expense reductions that are reasonably expected to result over the
next succeeding four fiscal quarter period as a result of, or in connection
with, Permitted Acquisitions or dispositions consummated during such period,
provided that (A) such cost savings and operating expense reductions are
identifiable, quantifiable and factually supportable, (B) the aggregate amount
of such cost savings and operating expense reductions added pursuant to this
clause (iv)(2) during such period shall not exceed an amount equal to 5% of
Consolidated EBITDA for such period (calculated without giving effect to any
amounts added back pursuant to this clause (iv)) and (C) such pro forma cost

 

7



--------------------------------------------------------------------------------

savings and operating expenses shall only be added back for the four fiscal
quarters following the applicable Permitted Acquisition or disposition, and in
each case described in this clause (iv), no cost savings or operating expense
reductions shall be added pursuant to this clause (iv) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, (v) non-recurring,
cash charges, expenses or losses not exceeding $10,000,000 in any four fiscal
quarter period, (vi) any contingent or deferred payments (including earn-out
payments, non-compete payments and consulting payments but excluding ongoing
royalty payments) made in connection with any Permitted Acquisition, (vii) the
amount of write-offs or amortization of deferred financing fees, commissions,
fees and expenses (including any write-offs or amortization of fees and expenses
related to Permitted Receivables Financings), (viii) any extraordinary or
unusual charges or expenses (including amounts paid on early terminations of
Swap Contracts), (ix) non-cash losses from foreign exchange translation
adjustments or Swap Contracts during such period, and (x) the fees and expenses
paid to third parties during such period that directly arise out of and are
incurred in connection with any Permitted Acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Third Amendment Effective Date and any such transaction undertaken but not
completed, and including transaction expenses incurred in connection therewith)
or early extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of Financial Accounting Standards
Board Statement No. 141R “Business Combinations” but are required under such
statement to be expensed currently, minus

(c) the following to the extent included in the determination of Consolidated
Net Income for such period, without duplication: (i) non-cash credits, income or
gains, including non-cash gains from foreign exchange translation adjustments or
Swap Contracts during such period (but excluding any non-cash credits, income or
gains that represent an accrual in the ordinary course), (ii) any extraordinary
or unusual income or gains (including amounts received on early terminations of
Swap Contracts), and (iii) any federal, state, local and foreign income tax
credits, plus

(d) other adjustments to Consolidated EBITDA reasonably acceptable to the
Administrative Agent.

“Consolidated EBITDA” shall not include income (or loss) attributable to
non-controlling interests in Restricted Subsidiaries that are not Guarantors,
but shall include income (or loss) attributable to non-controlling interests in
Restricted Subsidiaries that are Guarantors. In addition, to the extent that for
any period the portion of Consolidated EBITDA attributable to Material
Restricted Subsidiaries that are Domestic Subsidiaries but that are not
Guarantors exceeds 10% of Consolidated EBITDA (such amount in excess of 10% of
Consolidated EBITDA, the “Excess EBITDA”), then such Excess EBITDA shall be
excluded from the calculation of Consolidated EBITDA.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases,

 

8



--------------------------------------------------------------------------------

account receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations under conditional sale
or other title retention agreements relating to assets purchased (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) all obligations issued or
assumed as the deferred purchase price of assets or services purchased (other
than contingent earn-out payments and other contingent deferred payments to the
extent not fixed and payable, and trade debt incurred in the ordinary course of
business and due within six (6) months of the incurrence thereof) which would
appear as liabilities on a balance sheet; (f) all Disqualified Equity Interests
of such Persons; (g) all Guarantees with respect to outstanding Indebtedness of
the type specified in clauses (a) through (f) above of another Person; (h) all
Indebtedness of the type specified in clauses (a) through (f) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by the Borrower or a
Restricted Subsidiary, whether or not the obligations secured thereby have been
assumed; and (i) all Indebtedness of the types referred to in clauses
(a) through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person. For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary and Warrant Transactions and
any Indebtedness that has been Discharged.

“Consolidated Interest Coverage Ratio” means, the ratio, determined as of the
end of each of fiscal quarter of the Borrower for the most-recently ended four
fiscal quarters, of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash (and, to the extent not otherwise included in
Consolidated Interest Expense, the loss or discount on the sale of Transferred
Assets to any Receivables Financier in connection with a Permitted Receivables
Financing), all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest component of synthetic
leases, account receivables securitization programs, off-balance sheet loans or
similar off-balance sheet financing products) accrued during such period
(whether or not actually paid during such period) determined after giving effect
to any net payments made or received under interest rate Swap Contracts minus
(b) the sum of (i) all interest income during such period and (ii) to the extent
included in clause (a) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including write-offs or
amortization of fees and expenses related to Permitted Receivables Financings),
and amounts paid (or plus any amounts received) on early terminations of Swap
Contracts plus (c) the loss or discount on the sale of Transferred Assets to any
Receivables Financier in connection with a Permitted Receivables Financing.

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters ending as of
the date of computation.

“Consolidated Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date, minus unrestricted cash and
Cash Equivalents (which shall not include amounts on deposit in respect of
Discharged Indebtedness), after giving effect to any adjustments for
international tax effects at an assumed withholding rate of 35% (or such lesser
statutory rate as may be in

 

9



--------------------------------------------------------------------------------

effect from time to time), as applicable, in an aggregate amount not to exceed
$100,000,000 to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters ended on such date (or, if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter
most recently ended prior to such date). For purposes of this Agreement,
proceeds from Equity Issuances described in Section 8.04(r) shall be deemed not
to be “unrestricted cash and Cash Equivalents.”

“Consolidated Senior Secured Net Leverage Ratio” means, on any date, the ratio
of (a) Consolidated Funded Indebtedness that is secured by a Lien on any asset
or property of the Borrower or any Restricted Subsidiary outstanding as of such
date, minus unrestricted cash and Cash Equivalents (which shall not include
amounts on deposit in respect of Discharged Indebtedness), after giving effect
to any adjustments for international tax effects at an assumed withholding rate
of 35% (or such lesser statutory rate as may be in effect from time to time), as
applicable, in an aggregate amount not to exceed $100,000,000 to the extent such
unrestricted cash and Cash Equivalents are held by the Borrower and the
Restricted Subsidiaries on a consolidated basis on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date). For purposes of
this Agreement, proceeds from Equity Issuances described in Section 8.04(r)
shall be deemed not to be “unrestricted cash and Cash Equivalents.”

“Consolidated Tangible Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis , excluding goodwill, patents,
trademarks, trade names, organization expense, unamortized debt discount and
expense, capitalized or deferred research and development costs, deferred
marketing expenses, and other intangible assets.

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors or equivalent governing body of the Borrower who: (1) was a
member of such board of directors or equivalent governing body on the Third
Amendment Effective Date; or (2) was nominated for election or elected to such
board of directors or equivalent governing body with the approval of a majority
of the Continuing Directors who were members of such board of directors or
equivalent governing body at the time of such nomination or election and
represented a majority of such board of directors or equivalent governing body.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Bond Hedge Transactions” means one or more call options referencing
the Borrower’s Equity Interests purchased by the Borrower in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion or exchange price
(howsoever defined) of the related Convertible Bond Indebtedness (subject to
rounding).

 

10



--------------------------------------------------------------------------------

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any applicable State thereof
or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due unless such
amount is the subject of a good faith dispute, (b) has notified the Borrower,
the Administrative Agent, any L/C Issuer or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination

 

11



--------------------------------------------------------------------------------

by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discharged” means, with respect to any Indebtedness, such Indebtedness that has
been fully defeased (pursuant to a contractual or legal defeasance) or
discharged in full pursuant to the irrevocable prepayment or deposit of amounts
sufficient to satisfy such Indebtedness as it becomes due or irrevocably called
for redemption, in each case, in accordance with the documentation evidencing
such Indebtedness (and regardless of whether such Indebtedness constitutes a
liability on the balance sheet of the obligors thereof); provided, however, that
Indebtedness assumed in connection with a Permitted Acquisition or otherwise
constituting Indebtedness of a Person acquired in a Permitted Acquisition and to
be Discharged upon the consummation of such Permitted Acquisition shall be
deemed Discharged if the payment or deposit of all amounts required for
defeasance or discharge or redemption in accordance with the terms thereof has
been irrevocably made even if certain conditions in the underlying documentation
evidencing such Indebtedness relating solely to the passage of time without the
occurrence of intervening events specified in the documentation relating to such
Indebtedness (not to exceed 95 days) from the date of such payment or deposit
have not been satisfied.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests and other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized), or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the latest Maturity Date at
the time of issuance of such Equity Interests; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Borrower or any of its Subsidiaries, the Borrower or the Restricted Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent

 

12



--------------------------------------------------------------------------------

amount thereof in Dollars as determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia other than a
Subsidiary of the type described in clause (b), (c) or (d) of the definition of
“Foreign Subsidiary.”

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any hazardous material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that Equity Interests shall not include Convertible Bond
Indebtedness, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions.

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
occurrence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Internal Revenue Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Internal
Revenue Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Disposition” means the sale, transfer, or other disposition of (a) any
motor vehicles or other equipment no longer used or useful in the business of
the Borrower or any of its Restricted Subsidiaries, (b) any inventory, materials
and other assets in the ordinary course of business and on ordinary business
terms, and (c) Cash Equivalents described in clause (a) of the definition
thereof.

“Excluded Property” means, with respect to the Loan Parties, the collective
reference to (a) any leased real property interest, (b) any corporate aircraft,
(c) the Equity Interests in any Unrestricted Subsidiary, (d) any property the
pledge of which would require consent, approval or authorization from any
Governmental Authority (to the extent such consent, approval or authorization
has not been obtained or waived), (e) motor vehicles or other assets the
attachment or perfection of a lien thereon is subject to a certificate of title
statute, (f) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.02(e) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property,
(g) all Equity Interests in excess of the Applicable Pledge Percentage in any
Foreign Subsidiary that is a Pledge Subsidiary, (h) any Equity Interests in any
Foreign Subsidiary which is not a Pledge Subsidiary, (i) all other real property
not required by the Administrative Agent to be mortgaged pursuant to Section
7.10(b), (j) any IP Rights for which a perfected Lien thereon is not effected
either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, and (k) any
General Intangible (as defined in the UCC), permit, lease, license, contract or
other Instrument (as defined in the UCC) of such Loan Party to the extent that
the grant of a security interest in such General Intangible, permit, lease,
license, contract or other Instrument in the manner contemplated by the
Collateral Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (i) any such limitation described in
this clause (k) on the security interests granted hereunder shall only apply to
the extent that any such prohibition could not be rendered ineffective pursuant
to the UCC or any other applicable Law or principles of equity and (ii) in the
event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or other Instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease,

 

14



--------------------------------------------------------------------------------

license, contract or other Instrument shall be automatically and simultaneously
granted hereunder and shall be included as Collateral. In addition, (1) other
assets may be designated as “Excluded Property” if the Administrative Agent
determines that the cost of obtaining a perfected security interest therein is
excessive in relation to the value afforded thereby and (2) upon the sale,
conveyance or contribution thereof to a Receivables Financing SPC in connection
with a Permitted Receivables Financing, the Accounts (as defined in the Security
Agreement) and related Transferred Assets shall be automatically released from
the security interests created pursuant to the Collateral Documents (and the
Administrative Agent shall, at the expense of the Borrower, execute such
documentation reasonably necessary to evidence such release).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties
and any keepwell, support or other agreement for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Farm Credit Equities” is defined in Section 7.12(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

15



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Administrative Agent Fee Letter, the JPM Fee Letter and
the CoBank Fee Letter.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that (a) is not organized under the
laws of any state of the United States or the District of Columbia, (b) is
organized under the laws of any state of the United States or the District of
Columbia and is a Subsidiary of a Subsidiary described in the forgoing clause
(a), (c) is organized under the laws of any state of the United States or the
District of Columbia and substantially all the assets of which consist of,
directly or indirectly, Equity Interests in one or more Subsidiaries described
in clause (a), or (d) is organized under the laws of any State of the United
States or the District of Columbia and substantially all the assets of which
consist of, directly or indirectly, Equity Interests in one or more Subsidiaries
described in clause (a) or clause (c).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Basel Committee on Banking Supervision or
any successor or similar authority thereto).

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.10 or otherwise, and (c) with respect
to (i) obligations under any Secured Hedge Agreement, (ii) obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower.

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Lender (or Affiliate of a Lender) that is a party to a
Swap Contract with a Loan Party or any Restricted Subsidiary.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (A) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (B) do not
otherwise provide for (1) any

 

17



--------------------------------------------------------------------------------

obligations thereunder or in connection therewith to become due prior to their
scheduled maturity or (2) an ability (with or without the giving of notice, the
lapse of time or both) for the holder or holders of any such securities or any
trustee or agent on its or their behalf to cause any such obligations to become
due, in each case, prior to at least 91 days after the latest Maturity Date. For
the avoidance of doubt, Hybrid Equity Securities shall not include Convertible
Bond Indebtedness, Capped Call Transactions, Convertible Bond Hedge Transactions
and Warrant Transactions.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Incremental Term Loan” has the meaning specified in Section 2.01(d).

“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 2.01 or such
other form as is satisfactory to the Administrative Agent and the Borrower, in
each case as executed by the Loan Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(d) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.

“Incremental Term Loan Maturity Date” means the final maturity date for such
Incremental Term Loan as set forth in the applicable Incremental Term Loan
Agreement.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all under letters of credit (including standby and commercial)
and bankers’ acceptances, including unpaid reimbursement obligations in respect
of drawn amounts under letters of credit or bankers’ acceptance facilities;
(c) all attributable indebtedness under Capital Leases, synthetic leases,
account receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business); (e) all obligations issued or assumed as the deferred purchase price
of assets or services purchased (other than contingent earn-out payments and
other contingent deferred payments to the extent not fixed and payable, and
trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet; (f) all Disqualified Equity Interests issued by such Person;
(g) all net obligations of such Person under Swap Contracts; (h) all Guarantees
with respect to outstanding Indebtedness of the type specified in clauses
(a) through (g) above of another person; (i) all Indebtedness of the type
specified in clauses (a) through (h) above of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, assets owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; and (j) all Indebtedness of the
types referred to in clauses (a) through (h) above of any partnership or joint
venture (other than a joint venture that is itself a corporation, limited
liability company or similar limited liability entity organized under the laws
of a jurisdiction other than the United States or a state thereof) in which such
Person is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person. For the avoidance of
doubt, the Borrower’s (or Restricted Subsidiary’s) obligations under any Warrant
Transaction shall not constitute Indebtedness.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Funding Date” means October 31, 2012.

“Interest Payment Date” means (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the applicable Maturity Date;
provided, however, that if any Interest Period for a LIBOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the applicable Maturity
Date.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(or subject to availability to all affected Lenders, one week or twelve months),
as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.10 executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.10 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

 

19



--------------------------------------------------------------------------------

“JPM Fee Letter” means the letter agreement, dated August 8, 2014 among the
Borrower, JPMorgan and J.P. Morgan Securities LLC.

“JPMorgan” means JPMorgan Chase Bank, N.A and its successors.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America, (ii) JPMorgan and/or (ii) each other
Lender selected by the Borrower as an L/C Issuer, with such selection to be
agreed to by such Lender in its sole discretion and approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed), in each case, in its capacity as issuer of Letters of Credit
hereunder, with each of their respective successors in such capacity.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices, branch or
Affiliate of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent, which office may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be denominated in Dollars or in an Alternative Currency.
Notwithstanding anything to the contrary contained herein, a letter of

 

20



--------------------------------------------------------------------------------

credit issued by an L/C Issuer other than Bank of America shall not be a “Letter
of Credit” for purposes of the Loan Documents until such time as the
Administrative Agent has been notified of the issuance thereof by the applicable
L/C Issuer and has confirmed availability under the Aggregate Revolving
Commitments and the Letter of Credit Sublimit with the applicable L/C Issuer.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
however, that with respect to (i) Bank of America, in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $50,000,000 and (ii) JPMorgan, in
its capacity as an L/C Issuer, the Letter of Credit Sublimit shall be
$50,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

“LIBOR Base Rate” means,

(a) for any Interest Period with respect to a LIBOR Rate Loan,

(i) in the case of any LIBOR Rate Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
successor or, if any such rate is not available at such time for any reason,
comparable rate, which successor or comparable rate is approved by the
Administrative Agent, in any case, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “Applicable LIBOR Rate”) at or about 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(ii) in the case of any other LIBOR Rate Loan denominated in a Non-LIBOR Quoted
Currency, the rate designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.08; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the Applicable LIBOR Rate, at about 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
for a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means Dollars and any Alternative Currency for which
there is a published LIBOR rate with respect thereto, in each case, for so long
as there is a published LIBOR rate with respect thereto.

“LIBOR Rate” means, for any Interest Period with respect to any LIBOR Rate Loan,
a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (a) the LIBOR Base Rate for such LIBOR Rate Loan
for such Interest Period by (b) one minus the LIBOR Reserve Percentage for such
LIBOR Rate Loan for such Interest Period.

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on clause
(a) of the definition of “LIBOR Base Rate.” All Loans denominated in an
Alternative Currency must be LIBOR Rate Loans.

“LIBOR Reserve Percentage” means, for any day, the reserve percentage (expressed
as a decimal, carried out to five decimal places) in effect on such day, whether
or not applicable to any Lender, under regulations issued from time to time by
the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
LIBOR Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically
as of the effective date of any change in the LIBOR Reserve Percentage.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any time, the sum of (a) the amount by which the
Aggregate Revolving Commitments exceed the Total Revolving Outstandings, as of
such time, plus (b) the unrestricted cash and Cash Equivalents held by the
Borrower and its Restricted Subsidiaries as of such time.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, the Term A-1 Loan, the Term
A-2 Loan or an Incremental Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, each Incremental Term Loan
Agreement, each Commitment Increase Amendment and the Fee Letters.

“Loan Modification Offer” has the meaning specified in Section 11.01.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of LIBOR Rate Loans, in each case pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit 2.02 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

22



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower and the Guarantors, taken as a whole, to perform
their obligations under any Loan Document; or (C) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document to which it is a party.

“Material Domestic Intellectual Property” means, at any time, each United States
registered patent, trademark or copyright, or application therefor owned by the
Borrower or any Restricted Subsidiary relating to one or more product lines (and
actively used in such product line(s)) that generated revenues, or that
otherwise generated revenues (through licensing or otherwise), directly or
indirectly, in excess of 5% of the aggregate revenues of the Borrower and its
Restricted Subsidiaries for the period of the four (4) fiscal quarters most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(a) or 7.01(b).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Contract at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Contract were terminated at such time.

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness, (ii) any other Restricted
Subsidiary (other than a Receivables Financing SPC) with assets of $2,500,000 or
more, and (iii) any other Restricted Subsidiary that owns any Material Domestic
Intellectual Property; provided, however, (x) WhiteWave Services, Inc., a
Delaware corporation, and each other Domestic Subsidiary that owns any Material
Domestic Intellectual Property shall be deemed to be a Material Restricted
Subsidiary so long as it owns any Material Domestic Intellectual Property, and
(y) if the aggregate assets of Restricted Subsidiaries (other than Receivables
Financing SPCs) that are not Material Restricted Subsidiaries at any time
exceeds $25,000,000, the Borrower shall designate one or more of such Restricted
Subsidiaries as Material Restricted Subsidiaries such that, after giving effect
to such designations, the aggregate assets of Restricted Subsidiaries (other
than Receivables Financing SPCs) that are not Material Restricted Subsidiaries
shall be less than $25,000,000.

“Maturity Date” means the Revolving Credit Maturity Date, the Term A-1 Maturity
Date, the Term A-2 Maturity Date and/or the Incremental Term Loan Maturity Date,
as the context may require; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the applicable L/C Issuer in
their sole discretion.

 

23



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, flood hazard determinations and evidence of required flood
insurance, if applicable, as are requested by the Administrative Agent at the
time the applicable Mortgage is granted, all in form and substance reasonably
acceptable to the Administrative Agent.

“Mortgaged Property” means any real property that is owned or leased by any Loan
Party and is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Loan Party in any real property.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Asset Sale, (ii) the amount of all payments required to be
made as a result of such Asset Sale to repay Indebtedness (other than Loans)
secured by such asset and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such Asset Sale occurred or the next succeeding year and that are
directly attributable to such Asset Sale (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any Alternative Currency other than a LIBOR
Quoted Currency.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

 

24



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

 

25



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 8.03(b), (ii) both immediately
before and immediately after giving effect to such acquisition, no Default
exists (provided that this clause (ii) shall be limited to Events of Default
specified in Sections 9.01(a), 9.01(b), 9.01(h), 9.01(i) or 9.01(j) if an
Incremental Term Loan Commitment (with corresponding limited conditionality) is
being funded in connection with any such Permitted Acquisition), (iii) after
giving effect to such acquisition on a Pro Forma Basis, the Borrower and its
Restricted Subsidiaries are in compliance with each of the financial covenants
set forth in Section 8.11 (as such covenants may be increased in accordance with
the terms thereof); (iv) is approved by the board of directors (or similar
governing body) or the requisite shareholders (or other equityholders) of the
Person being acquired or Person transferring the assets being acquired, (v) if
an acquisition of Equity Interests of a Person, greater than fifty percent
(50%) of all issued and outstanding Equity Interests of such Person is acquired,
(v) after giving effect to such Acquisition, the Liquidity of the Borrower and
its Restricted Subsidiaries shall not be less than $50,000,000, and (vi) unless
otherwise agreed to by the Agents, each Person acquired shall become a
Restricted Subsidiary. Notwithstanding the foregoing, if an Incremental Term
Loan Commitment with limited conditionality (as described in clause (ii) of the
preceding sentence) is being funded in connection with any such Permitted
Acquisition, the satisfaction of the condition in clause (iii) of the preceding
sentence shall not be required for such Acquisition to be a “Permitted
Acquisition” hereunder, provided that the failure to satisfy such condition
shall constitute an Event of Default immediately after giving effect to such
Acquisition.

“Permitted Amendments” has the meaning specified in Section 11.01.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 7.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 7.04;

(c) pledges and deposits under workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments (or appeal or surety bond relating to
such judgments) that do not constitute an Event of Default under
Section 9.01(k);

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted
by the Borrower or any Subsidiary in the ordinary course of business that do not
secure any material monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

 

26



--------------------------------------------------------------------------------

(g) minor imperfections in title that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of Borrower or any Subsidiary; and

(h) encumbrances and exceptions that are approved by the Administrative Agent
and identified on Schedule B to the title insurance policies issued to the
Administrative Agent relating to the real property subject to the Mortgages;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.02.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon and any proceeds thereof, being the “Transferred Assets”) to any Person
that is not a Subsidiary or Affiliate of the Borrower (with respect to any such
transaction, the “Receivables Financier”), (ii) borrows from such Receivables
Financier and secures such borrowings by a pledge of such Transferred Assets
and/or (iii) otherwise finances its acquisition of such Transferred Assets and,
in connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $250,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets, (y) indemnifications for losses other than credit losses related to the
Transferred Assets or (z) representations, warranties, covenants, indemnities
and guarantees of performance entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
receivables financing, including absorbing dilution amounts.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning specified in Section 7.01.

 

27



--------------------------------------------------------------------------------

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Restricted
Subsidiary, (ii) each First Tier Foreign Subsidiary which is a Restricted
Subsidiary and (iii) each Domestic Subsidiary which is a Receivables Financing
SPC.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or 7.01(b).
In connection with the foregoing, (a) with respect to the incurrence of any
Indebtedness, such Indebtedness shall be deemed to have been incurred as of the
first day of the applicable period, (b) with respect to any Asset Sale or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired or Discharged shall be
excluded and deemed to have been retired or Discharged, as applicable, as of the
first day of the applicable period, and (c) with respect to any Permitted
Acquisition, (i) income statement and cash flow statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement and cash flow statement items for
the Borrower and its Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent, (ii) any Indebtedness incurred or assumed by any Loan
Party or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired or Discharged in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and
(iii) any Indebtedness retired or Discharged in connection with such transaction
shall be deemed to have been retired or Discharged as of the first day of the
applicable period. Calculations relating to Permitted Acquisitions or
dispositions on a Pro Forma Basis, shall include adjustments for the amount of
cost savings and operating expense reductions expected to be added back under
clause (b)(iv) of the definition of Consolidated EBITDA in connection therewith
and in accordance with such clause, as if the Permitted Acquisition or
disposition had occurred as of the first day of such four fiscal quarter period.

“Public Lender” has the meaning specified in Section 7.01.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Note Offering” means any issuance after the Third Amendment Effective
Date by the Borrower or any of its Restricted Subsidiaries of senior unsecured
notes or Convertible Bond Indebtedness in an aggregate principal amount of at
least $250,000,000.

“Quoted Rate” means, with respect to any Quoted Rate Swing Line Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swing Line Lender
and accepted by the Borrower in accordance with the provisions hereof; provided
that from the date that any Revolving Lender funds a participation interest in
such Quoted Rate Swing Line Loan, the Quoted Rate for such Quoted Rate Swing
Line Loan shall be a rate equal to the Base Rate plus the Applicable Margin for
Revolving Loans that are Base Rate Loans.

 

28



--------------------------------------------------------------------------------

“Quoted Rate Swing Line Loan” means any Swing Line Loan that bears interest at
the Quoted Rate.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means (1) a wholly-owned direct Subsidiary of a Loan
Party which engages in no activities other than in connection with the financing
of Transferred Assets pursuant to a Permitted Receivables Financing that meets
the following criteria: (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
customary securitization undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to customary securitization undertakings) or (iii) subjects any property or
asset (other than the Transferred Assets) of the Borrower or any other
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to customary securitization
undertakings, (b) with which neither the Borrower nor any of its other
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Financing documentation (including
with respect to the servicing of the accounts receivable and related assets and
the administration of the Receivables Financing SPC)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower (as determined by the
Borrower in good faith), and (c) to which neither the Borrower nor any other
Subsidiary of the Borrower has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results and (2) each general partner of any such Subsidiary described
in clause (1) that meets all of the criteria set forth in clause (1).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed

 

29



--------------------------------------------------------------------------------

to be held by the Lender that is the Swing Line Lender or the applicable L/C
Issuer, as the case may be, in making such determination. With respect to any
matter requiring the approval of the Required Lenders, it is understood that
Voting Participants shall have the voting rights specified in Section 11.06(e)
as to such matter.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests and
Hybrid Equity Securities in (or of) the Borrower or any Restricted Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests and Hybrid Equity Securities in (or of) the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests and Hybrid Equity Securities in (or of) the Borrower or any Restricted
Subsidiary, (b) any payment made in cash to holders of Convertible Bond
Indebtedness in excess of the original principal (or notional) amount thereof
and interest thereon, unless and to the extent that a corresponding amount is
received in cash (whether through a direct cash payment or a settlement in
shares of stock that are immediately sold for cash) substantially
contemporaneously from the other parties to a Convertible Bond Hedge Transaction
relating to such Convertible Bond Indebtedness and (c) any cash payment made in
connection with the settlement of a Warrant Transaction solely to the extent the
Borrower has the option of satisfying such payment obligation through the
issuance of capital stock.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a LIBOR Rate Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a LIBOR Rate Loan denominated in
an Alternative Currency pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of an issuance or extension of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by an L/C Issuer of any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the applicable L/C Issuer shall determine or the Required Lenders shall
require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to
Section 2.01(e), as applicable as such amount may be adjusted from time to time
in accordance with this Agreement.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and such Lender’s
participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Maturity Date” means August 29, 2019.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank;
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party or any Restricted Subsidiary
and any Hedge Bank; provided that for any of the foregoing to be included as a
“Secured Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01(a).

“Security Agreement” means the security and pledge agreement, dated as of
October 31, 2012, executed by the Loan Parties in favor of the Administrative
Agent for the benefit of the holders of the Obligations, as amended, modified,
restated or supplemented from time to time.

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

 

31



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) Dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business, and (f) Dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

“Sterling” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
subordinated to payment of the Obligations with customary payment blockage and
other provisions, having a maturity no earlier than the date which is one
(1) year after the later of the latest Maturity Date and the terms and
conditions of which are otherwise reasonably satisfactory to, the Administrative
Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

32



--------------------------------------------------------------------------------

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement used to
document transactions of the type specified in clause (a) (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions shall not constitute Swap Contracts.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to $100,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Syndication Agent” means JPMorgan, in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent.

“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A-1 Loan” has the meaning specified in Section 2.01(b).

“Term A-1 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A-1 Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A-1 Loan Commitments of all of the
Lenders as in effect on the Third Amendment Effective Date is $250,000,000.

“Term A-1 Maturity Date” means August 29, 2019.

“Term A-2 Loan” has the meaning specified in Section 2.01(c).

 

33



--------------------------------------------------------------------------------

“Term A-2 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A-2 Loan to the Borrower pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A-2 Loan Commitments of all of the
Lenders as in effect on the Third Amendment Effective Date is $750,000,000.

“Term A-2 Maturity Date” means August 29, 2021.

“Term A-3 Loan” means the Incremental Term Loan in the original principal amount
of $500,000,000 that was implemented pursuant to that certain Incremental Term
Loan Agreement, dated as of January 2, 2014, among the Borrower, the Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.

“Term Loan” means the Term A-1 Loan, the Term A-2 Loan and/or any Incremental
Term Loan, as the case may be.

“Third Amendment Effective Date” means August 29, 2014.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the Borrowing of Loans and other Credit Extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Trigger Date” has the meaning specified in Section 7.10(a).

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means (a) Reeves Street, LLC (at such time as it
becomes a Subsidiary of the Borrower) and (b) any Subsidiary of the Borrower
designated by the Borrower as such in writing in accordance with
Section 7.10(e); it being understood and agreed that (i) the term “Unrestricted
Subsidiary” shall include all Subsidiaries of any such designated Subsidiary,
and (ii) any Unrestricted Subsidiary may subsequently be designated by the
Borrower as a Restricted Subsidiary subject to the terms of Section 7.10(e).

 

34



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Participant” is defined in Section 11.06(e).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”

“Warrant Transactions” means one or more call options referencing the Borrower’s
common stock written by the Borrower substantially contemporaneously with the
purchase by the Borrower of Convertible Bond Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Bond Hedge Transactions.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

35



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. Except to the extent disclosed in the footnotes to the
financial statements delivered pursuant to Section 7.01, the Borrower will
provide a written summary of material changes in GAAP applicable to it and in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.01. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that:

(i) all calculations of the financial covenants in Section 8.11 (including for
purposes of determining the Applicable Rate) shall be made on a Pro Forma Basis
with respect to (i) any sale or other disposition of all of the Equity Interests
of, or all or substantially all of the assets of, a Subsidiary, (ii) any sale or
other disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Permitted Acquisition, in each case, occurring during
the applicable period;

(ii) for purposes of determining if a specified transaction is permitted by this
Agreement, all calculations of the financial covenants in Section 8.11 shall be
made on a Pro Forma Basis with respect to (i) any sale or other disposition of
all of the Equity Interests of, or all or substantially all of the assets of, a
Subsidiary, (ii) any sale or other

 

36



--------------------------------------------------------------------------------

disposition of a line of business or division of any Loan Party or Subsidiary,
(iii) all Permitted Acquisitions, (iv) all incurrences of Indebtedness pursuant
to Section 8.01(f), and (v) all increases in the Commitments pursuant to
Section 2.01(e), in each case, occurring during the applicable period and
occurring after the end of the applicable period but on or prior to the date of
the applicable specified transaction; and

(iii) for purposes of all calculations hereunder, the principal amount of
Convertible Bond Indebtedness shall be the outstanding principal (or notional)
amount thereof, valued at par.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, LIBOR Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

 

37



--------------------------------------------------------------------------------

1.08 Additional Alternative Currencies.

(a) The Borrower may from time to time request that LIBOR Rate Loans with
respect to any class of Commitments be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of LIBOR Rate Loans, such request shall be subject to the approval of
the Administrative Agent and the Lenders that will be obligated to make Loans in
such currency; and in the case of any such request with respect to the issuance
of Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer issuing such requested Letter of Credit.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., fifteen Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to LIBOR Rate Loans, the Administrative Agent shall promptly
notify each applicable Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each applicable Lender (in the case of any
such request pertaining to LIBOR Rate Loans) or the applicable L/C Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., seven Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of LIBOR Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Lender or the applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit LIBOR Rate Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders that will be obligated to make Loans in such currency consent to making
LIBOR Rate Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of LIBOR
Rate Loans; and if the Administrative Agent and the applicable L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of such Letter of Credit issuance. If the Administrative Agent fails to
obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Borrower.

 

1.09 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in

 

38



--------------------------------------------------------------------------------

the London interbank market for the basis of accrual of interest in respect of
the Euro, such expressed basis shall be replaced by such convention or practice
with effect from the date on which such member state adopts the Euro as its
lawful currency; provided, that if any Borrowing in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in a
written notice to the Borrower to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in a written notice to the Borrower to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Commitment and (iii) the
aggregate Outstanding Amount of all Revolving Loans and L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as further provided herein, except that all Revolving Loans denominated
in an Alternative Currency must be LIBOR Rate Loans.

(b) Term A-1 Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-1 Loan”)
to the Borrower in Dollars on the Third Amendment Effective Date in an amount
not to exceed such Lender’s Term A-1 Loan Commitment. A Lender shall make its
portion of the Term A-1 Loan to the Borrower through any combination of:
(i) advancing additional borrowings of the Term A-1 Loan on the Third Amendment
Effective Date, (ii) continuing portions of the Term A-1 Loan outstanding
immediately prior to the Third Amendment Effective Date and/or (iii) acquiring
by means of an assignment effected pursuant to the Third Amendment, a portion of
the outstanding Term A-1 Loan immediately prior to the Third Amendment Effective
Date. Amounts repaid on the Term A-1 Loan may not be reborrowed. The Term A-1
Loan may consist of Base Rate Loans or LIBOR Rate Loans, as further provided
herein.

 

39



--------------------------------------------------------------------------------

(c) Term A-2 Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-2 Loan”)
to the Borrower in Dollars on the Third Amendment Effective Date in an amount
not to exceed such Lender’s Term A-2 Loan Commitment. A Lender shall make its
portion of the Term A-2 Loan to the Borrower through any combination of:
(i) advancing additional borrowings of the Term A-2 Loan on the Third Amendment
Effective Date, (ii) continuing portions of the Term A-2 Loan outstanding
immediately prior to the Third Amendment Effective Date, (iii) acquiring by
means of an assignment effected pursuant to the Third Amendment, a portion of
the outstanding Term A-2 Loan and/or Term A-3 Loan immediately prior to the
Third Amendment Effective Date and/or (iv) reclassifying its portion of the
outstanding Term A-3 Loan into a like amount of the Term A-2 Loan. Amounts
repaid on the Term A-2 Loan may not be reborrowed. The Term A-2 Loan may consist
of Base Rate Loans or LIBOR Rate Loans, as further provided herein.

(d) Incremental Term Loans. Subject to Section 2.01(e), on the effective date of
any applicable Incremental Term Loan Agreement, each Lender party thereto
severally agrees to make its portion of a term loan (each an “Incremental Term
Loan”) in a single advance to the Borrower in Dollars in the amount of its
Incremental Term Loan Commitment as set forth in such Incremental Term Loan
Agreement. Amounts repaid on the Incremental Term Loans may not be reborrowed.
The Incremental Term Loans may consist of Base Rate Loans or LIBOR Rate Loans,
as further provided herein.

(e) Increases of the Aggregate Revolving Commitments; Institution of Incremental
Term Loans. The Borrower shall have the right, upon at least ten (10) Business
Days’ prior written notice (or such shorter notice as the Administrative Agent
may agree in its sole discretion) to the Administrative Agent, to increase (in
one or more increases) the Aggregate Revolving Commitments or borrow one or more
Incremental Term Loans at any time prior to the date that is six (6) months
prior to the Revolving Credit Maturity Date subject to satisfaction of the
following conditions precedent:

(i) the sum of (A) the aggregate amount of all increases in the Aggregate
Revolving Commitments pursuant to this Section 2.01(e) plus (B) the aggregate
original principal amount of all Incremental Term Loans made pursuant to
Section 2.01(d), in each case, after the Third Amendment Effective Date, shall
not exceed $500,000,000;

(ii) no Default exists both immediately before and immediately after giving
effect to such increase or Borrowing; provided that, with respect to any
Incremental Term Loan the proceeds of which are used to fund a Permitted
Acquisition substantially concurrently upon the receipt thereof, the absence of
a Default (other than an Event of Default specified in Section 9.01(a), 9.01(b),
9.01(h), 9.01(i) or 9.01(j)) shall not constitute a condition to the issuance or
incurrence of such Incremental Term Loan;

(iii) the representations and warranties set forth in Article VI shall be true
and correct in all material respects (except when qualified as to materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) on and as of the date on which such increase or borrowing is to become
effective, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (except when qualified
as to materiality or Material Adverse Effect, in which case they shall be true
and correct in all respects); provided that, with respect to any Incremental
Term Loan the proceeds of which are used to fund a Permitted Acquisition
substantially concurrently upon the receipt thereof, the only representations
and warranties in Article

 

40



--------------------------------------------------------------------------------

VI the accuracy of which shall be a condition to the making of such Incremental
Term Loan shall be the representations and warranties set forth in Sections
6.01(a) (but only with respect to Loan Parties), 6.02, 6.03(b), 6.03(c) (but
only as it relates to the Organization Documents of the Loan Parties), 6.08,
6.13 (but only as it relates to security interests that may be perfected solely
through the filing of UCC financing statements, filing of intellectual property
security agreements with the United States Patent and Trademark Office and
United States Copyright Office and delivery of certificated Capital Stock of
Domestic Subsidiaries), 6.16 and 6.18;

(iv) such increase or borrowing shall be in a minimum amount of $25,000,000 and
in integral multiples of $5,000,000 in excess thereof (or such lesser amounts
(a) as shall be remaining under subsection (e)(i) above or (b) as the
Administrative Agent may agree);

(v) such requested increase or borrowing shall only be effective upon receipt by
the Administrative Agent of (A) additional commitments in a corresponding amount
of such requested increase or borrowing from, at the sole discretion of the
Borrower, one or more existing Lenders and/or one or more other institutions
that qualify as Eligible Assignees (it being understood and agreed that no
existing Lender shall be required to provide an additional commitment) and
(B) documentation from each institution providing an additional commitment
evidencing its commitment and its obligations under this Agreement in form and
substance reasonably satisfactory to the Administrative Agent (which
documentation shall take the form of Incremental Term Loan Agreements, in the
case of a borrowing of an Incremental Term Loan);

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for,
and the validity of, such increase in the Aggregate Revolving Commitments or
borrowing of such Incremental Term Loan, and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;

(vii) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of LIBOR Rate Loans on a
day which is not the last day of an Interest Period with respect thereto, the
Borrower shall pay to each affected Lender such amounts, if any, as may be
required pursuant to Section 3.05;

(viii) the maturity date for any Incremental Term Loan shall not be earlier than
the Term A-1 Maturity Date and the weighted average life to maturity of any
Incremental Term Loan shall be no shorter than that of the Term A-1 Loan;

(ix) the interest rate margins and, subject to Section 2.01(e)(viii), the
amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and Lenders providing such Incremental Term Loan; and

(x) the Administrative Agent shall have received a pro forma Compliance
Certificate demonstrating that the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the end of the
period of the four (4) fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 7.01(a) or 7.01(b) after
giving effect to any Incremental Term Loan and/or any Borrowings of Revolving
Loans in connection with any increase to the Aggregate Revolving Commitments on
a Pro Forma Basis.

 

41



--------------------------------------------------------------------------------

(f) Upon the effectiveness of any increase in the Aggregate Revolving
Commitments, as applicable, pursuant to Section 2.01(e) above, (A) the
Applicable Percentages of the Lenders shall be automatically adjusted to give
effect to such increase, provided that the amount of each Lender’s Commitments
(other than a Lender whose Commitments shall have been increased in connection
with such increase) shall remain unchanged and (B) the Borrower, the
Administrative Agent and the Lenders will use all commercially reasonable
efforts to assign and assume outstanding Loans of the affected category to
conform the respective amounts thereof held by each Lender to the Applicable
Percentages as so adjusted, it being understood that the parties hereto shall
use commercially reasonable efforts to avoid prepayment or assignment of any
affected Loan that is a LIBOR Rate Loan on a day other than the last day of the
Interest Period applicable thereto.

(g) If any amendment to this Agreement (which is of a technical nature to
provide for such increase or Incremental Term Loan) is required to give effect
to any increase in the Aggregate Revolving Commitments or the borrowing of an
Incremental Term Loan pursuant to this Section 2.01, such amendment shall be
effective if executed by the Loan Parties, each Lender providing an Incremental
Term Loan Commitment or an increase to the Aggregate Revolving Commitments and
the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”).

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, LIBOR Rate Loans denominated in
Dollars or of any conversion of LIBOR Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of LIBOR Rate Loans denominated in Alternative Currencies and
(iii) on the requested date of any Borrowing of Base Rate Loan. Each Borrowing
of, conversion to or continuation of LIBOR Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of LIBOR Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of a Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as LIBOR Rate Loans in
their original currency with an Interest Period

 

42



--------------------------------------------------------------------------------

of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of LIBOR Rate Loans in any Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBOR Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
2:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.03 (and, if such Borrowing is the initial Credit Extension,
Section 5.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to a Borrowing of Revolving Loans denominated
in Dollars is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of the Interest Period for such LIBOR Rate Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans (whether denominated in Dollars or
an Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding LIBOR Rate
Loans denominated in Dollars be converted immediately to Base Rate Loans and any
or all of the then outstanding LIBOR Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Loans.

 

43



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuers
agree, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Initial Funding Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any of its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Restricted Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (x) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the Outstanding Amount of all L/C
Obligations and all Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit. Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Credit Exposure have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur more than one
year after the Letter of Credit Expiration Date, unless all the Lenders that
have Revolving Commitments have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder)

 

44



--------------------------------------------------------------------------------

not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included each L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

45



--------------------------------------------------------------------------------

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 1:00 p.m. at least two (2) Business Days (or such later date and time as
the Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C

 

46



--------------------------------------------------------------------------------

Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Lenders (other than Defaulting
Lenders) holding a majority of the Revolving Credit Exposure have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.03
is not then satisfied, and in each case directing such L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower is notified prior to 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, then no later than 1:00 p.m. on such Business Day or the Applicable
Time on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (or if notified after such time, then no later than
11:00 a.m. on the next succeeding Business Day or the Applicable Time on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency) (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency
(together

 

47



--------------------------------------------------------------------------------

with any accrued interest). If the Borrower fails to so reimburse the applicable
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Revolving Loans
that are Base Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 5.03 (other than the delivery of a Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.03 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;

 

48



--------------------------------------------------------------------------------

provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.03 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse an L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of an
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

49



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against an L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

50



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s unlawful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
An L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such Law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment in accordance,
subject to Section 2.15, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) in Dollars for

 

51



--------------------------------------------------------------------------------

each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum (i) with respect to any Letter of Credit issued by
Bank of America in its capacity as a L/C/ Issuer, specified in the
Administrative Agent Fee Letter, (ii) with respect to any Letter of Credit
issued by JPMorgan in its capacity as a L/C/ Issuer, specified in the JPM Fee
Letter and (iii) with respect to any other L/C Issuer, as separately agreed to
by such L/C Issuer and the Borrower, in each case, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit issued by it
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(l) Monthly Reports. Each L/C Issuer shall provide to the Administrative Agent a
list of outstanding Letters of Credit issued by it (together with type and
amounts) on a monthly basis.

 

52



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments and (B) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment, (ii) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan
and (iii) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan or a Quoted Rate Swing Line Loan, as the Borrower
may elect. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, (ii) the requested borrowing date, which shall be a Business
Day, and (iii) whether such Swing Line Loan shall be a Base Rate Loan or a
Quoted Rate Swing Line Loan. Promptly after receipt by the Swing Line Lender of
any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 4:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Revolving Loan that
is a Base Rate

 

53



--------------------------------------------------------------------------------

Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.03. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

54



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (1) three Business Days prior
to any date of prepayment of LIBOR Rate Loans denominated in Dollars, (2) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to any date of prepayment of LIBOR Rate Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (D) any prepayment of the Term Loans shall be in such
proportions as the Borrower shall elect and each such prepayment shall be
applied as directed by the Borrower and, absent such direction, shall be applied
in direct order of maturity to the

 

55



--------------------------------------------------------------------------------

remaining principal amortization payments of the applicable Term Loan; and
(E) any such notice may be conditioned on the effectiveness of other financing
arrangements or one or more other transactions. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBOR Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBOR Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 3:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Alternative Currency Sublimit. If for any reason the Outstanding Amount of
all Loans and L/C Obligations denominated in Alternative Currencies at such time
exceeds 105% of the Alternative Currency Sublimit then in effect, then, the
Borrower shall immediately prepay Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect; provided, however,
that, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(ii) unless after the prepayment in
full of the Loans the Total Revolving Outstandings denominated in Alternative
Currencies exceed the Alternative Currency Sublimit then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

 

56



--------------------------------------------------------------------------------

(iii) Asset Sales and Recovery Events. (A) Promptly following any Asset Sale or
series of Asset Sales which causes the aggregate Net Cash Proceeds received from
all Asset Sales during such fiscal year to exceed $50,000,000, the Borrower
shall prepay the Obligations in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds in excess of $50,000,000 derived from all such
Asset Sales (such prepayment to be applied as set forth in clause (iv) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent (1) the Borrower delivers to the Administrative Agent a
certificate stating that it intends to use such Net Cash Proceeds to acquire
fixed or capital assets used or useful in its business or to make Permitted
Acquisitions, and (2) such acquisition is consummated within three hundred and
sixty-five (365) days (or in the event that the Borrower or any Restricted
Subsidiary has entered into a binding agreement to make such acquisition within
such 365 day period, such period shall be extended for an additional 180 days
with respect to the portion of such Net Cash Proceeds so committed to be
reinvested in such acquisition) of receipt of the Net Cash Proceeds, it being
expressly agreed that any Net Cash Proceeds not so reinvested shall be applied
to repay the Loans immediately thereafter and (B) to the extent of cash proceeds
received in connection with a Recovery Event which are in excess of $10,000,000
in the aggregate and which are not applied to repair, replace or relocate
damaged property or to purchase or acquire fixed or capital assets in
replacement of the assets lost or destroyed within three hundred sixty-five
(365) days (as such period may be extended pursuant to the foregoing clause
(A)(2) above) of the receipt of such cash proceeds, the Borrower shall prepay
the Obligations in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (iv) below).

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations

(B) with respect to all amounts prepaid pursuant to Section 2.05(b)(ii), first,
to the outstanding Revolving Loans denominated in Alternative Currencies, and,
second, to Cash Collateralize the L/C Obligations denominated in Alternative
Currencies; and

(C) with respect to all amounts prepaid pursuant to Section 2.05(b)(iii), first,
ratably to the Term Loans (ratably to the remaining principal amortization
payments thereof), second, ratably to the L/C Borrowings and the Swing Line
Loans, third, to the outstanding Revolving Loans, and, fourth, to Cash
Collateralize the remaining L/C Obligations (without a corresponding reduction
in the Aggregate Revolving Commitments in the cases of clauses second through
fourth).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

57



--------------------------------------------------------------------------------

(v) Limitation of Prepayment Obligations. Notwithstanding any other provisions
of this Section 2.05(b), (i) to the extent that any or all of the Net Cash
Proceeds of any Asset Sale by a Foreign Subsidiary (each such Asset Sale a
“Foreign Asset Sale”) or the Net Cash Proceeds of any Recovery Event incurred by
a Foreign Subsidiary (each such Recovery Event a “Foreign Recovery Event”) are
prohibited or delayed by applicable foreign Law or the applicable Organization
Documents of such Foreign Subsidiary from being repatriated to the Borrower to
repay the Obligations pursuant to Section 2.05(b)(ii), the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay the
Obligations at the time provided in Section 2.05(b)(ii), but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law or applicable Organization Documents of such Foreign Subsidiary will
not permit repatriation to the Borrower (the Borrower hereby agreeing to use,
and cause its Subsidiaries to use, all commercially reasonable efforts to
overcome or eliminate any such restrictions on repatriation and/or minimize any
such costs of prepayment and/or use the other cash and Cash Equivalents of the
Borrower and its Subsidiaries that are not affected by such restrictions to make
the relevant prepayment), and if within one year following the date on which the
respective prepayment would otherwise have been required such repatriation of
any of such affected Net Cash Proceeds is permitted under the applicable local
law or the applicable Organization Documents of such Foreign Subsidiary, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Obligations pursuant to this Section 2.05 or (ii) to the extent
that the Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower to repay the Obligations
pursuant to Section 2.05(b)(ii) of any of or all the Net Cash Proceeds of any
Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds, such Net Cash Proceeds so affected will not be required to be applied
to repay such Obligations at the time provided in Section 2.05(b)(ii), but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any adverse tax consequences and/or use the other cash
and Cash Equivalents of the Borrower and its Subsidiaries that are not affected
by such adverse tax consequences to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
would no longer have adverse tax consequences, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.05. The annual aggregate amount of Net
Cash Proceeds from Asset Sales and Recovery Events that are exempted from
prepaying the Obligations pursuant to Section 2.05(b)(iii) shall be reduced by
the Net Cash Proceeds from Foreign Asset Sales and Foreign Recovery Events that
are exempted from prepaying the Obligations by operation of this
Section 2.05(b)(v).

 

58



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, the Term A-1 Loan
Commitments and/or the Term A-2 Loan Commitments or from time to time
permanently reduce such Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) any such notice may be conditioned on
the effectiveness of other financing arrangements or one or more other
transactions. The Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments. If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit, the Alternative Currency Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of Commitments. Any reduction of Commitments
shall be applied to the applicable Commitment of each Lender according to its
Applicable Percentage. All fees accrued with respect thereto until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.

(b) [Reserved]

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Revolving
Credit Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Revolving Credit Maturity Date.

(c) Term A-1 Loan. The Borrower shall repay the outstanding principal amount of
the Term A-1 Loan in installments on the last Business Day of each calendar
quarter set forth in the table below and in the amounts set forth opposite each
such calendar quarter (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02:

 

Payment Dates

  

Principal Amortization Payment

 

December 31, 2014

   $ 3,125,000   

March 31, 2015

   $ 3,125,000   

June 30, 2015

   $ 3,125,000   

September 30, 2015

   $ 3,125,000   

December 31, 2015

   $ 3,125,000   

March 31, 2016

   $ 3,125,000   

 

59



--------------------------------------------------------------------------------

June 30, 2016

   $ 3,125,000   

September 30, 2016

   $ 3,125,000   

December 31, 2016

   $ 4,687,500   

March 31, 2017

   $ 4,687,500   

June 30, 2017

   $ 4,687,500   

September 30, 2017

   $ 4,687,500   

December 31, 2017

   $ 4,687,500   

March 31, 2018

   $ 4,687,500   

June 30, 2018

   $ 4,687,500   

September 30, 2018

   $ 4,687,500   

December 31, 2018

   $ 6,250,000   

March 31, 2019

   $ 6,250,000   

June 30, 2019

   $ 6,250,000   

Term A-1 Maturity Date

    
  Outstanding Principal Balance of Term A-
1 Loan  
  

(d) Term A-2 Loan. The Borrower shall repay the outstanding principal amount of
the Term A-2 Loan in equal quarterly installments equal to 0.25% of the original
principal amount of the Term A-2 Loan on the Third Amendment Effective Date,
payable on the last Business Day of each calendar quarter, beginning with the
calendar quarter ending December 31, 2014 (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), with the
outstanding principal balance of the Term A-2 Loan due on the Term A-2 Maturity
Date, unless accelerated sooner pursuant to Section 9.02.

(e) Incremental Term Loan. The Borrower shall repay the outstanding principal
amount of the Incremental Term Loan in the installments on the dates and in the
amounts set forth in the Incremental Term Loan Agreement (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05), unless accelerated sooner pursuant to Section 9.02.

 

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the LIBOR Rate for such
Interest Period plus the Applicable Rate for LIBOR Rate Loans; (ii) each Base
Rate Loan (including any Swing Line Loan that is a Base Rate Loan) shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan that is a
Quoted Rate Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Quoted Rate applicable thereto.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then

 

60



--------------------------------------------------------------------------------

upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) [Reserved]

(b) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender with a Revolving Commitment in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to the product of
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Initial Funding
Date, and on the last day of the Availability Period. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(c) Other Fees.

(i) The Borrower shall pay to the applicable Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

61



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fee.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Base Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Loan Parties shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable

 

62



--------------------------------------------------------------------------------

Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or an L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on

 

63



--------------------------------------------------------------------------------

demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in

 

64



--------------------------------------------------------------------------------

Section 2.14, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Loan Party or any Subsidiary (as to
which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or any L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(b) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, shall grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the

 

65



--------------------------------------------------------------------------------

elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuers that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuers
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set

 

66



--------------------------------------------------------------------------------

forth in Section 5.03 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.15(b). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Sections 2.09(a) and 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.03 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Borrower shall, without

 

67



--------------------------------------------------------------------------------

prejudice to any right or remedy available to it hereunder or under applicable
Law, (x) first, prepay Swing Line Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.14.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

68



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other Taxes
(other than to the extent covered in subsection (a) above).

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten days after written
demand therefor, for any amount which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such

 

69



--------------------------------------------------------------------------------

Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(A) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or the taxing authorities of
a jurisdiction pursuant to such applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (1) set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below or (2) required by applicable Law other than the Internal
Revenue Code or the taxing authorities of the jurisdiction pursuant to such
applicable Law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

70



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-D on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

71



--------------------------------------------------------------------------------

Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority, other than penalties,
interest, or charges attributable to gross negligence or willful misconduct on
the part of the Recipient) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

72



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the LIBOR Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
LIBOR Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue LIBOR Rate Loans in the
affected currency or currencies or, in the case of LIBOR Rate Loans denominated
in Dollars, to convert Base Rate Loans to LIBOR Rate Loans shall be suspended
and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice by the Borrower,
(i) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBOR Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

(a) If in connection with any request for a LIBOR Rate Loan or a conversion to
or continuation thereof, (i) the Administrative Agent determines that
(A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such LIBOR Rate Loan,
(B) adequate and reasonable means do not exist for determining the LIBOR Base
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or

 

73



--------------------------------------------------------------------------------

exchange controls) (in each case with respect to clause (i), “Impacted Loans”),
or (ii) the Administrative Agent or the Required Lenders determine that for any
reason the LIBOR Base Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, (i) the obligation of the Lenders to make
or maintain LIBOR Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected LIBOR Rate Loans or Interest Periods)
and (ii) in the event of a determination described in the preceding sentence
with respect to the LIBOR Rate component of the Base Rate, the utilization of
the LIBOR Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (which revocation the Administrative Agent agrees
to give promptly upon receipt of such instruction). Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate, other than as set
forth below) or L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

74



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR Base Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof; provided that a Lender shall not be entitled to any
compensation pursuant to this Section 3.04 to the extent such Lender is not
generally imposing such charges or requesting such compensation from other
similarly situated borrowers under similar circumstances.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of the Bank of England, the Financial
Services Authority (or successor thereto) or the European Central Bank imposed
in respect of the maintenance of the Commitments or the funding of the LIBOR
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs

 

75



--------------------------------------------------------------------------------

allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith consistent with customary market practice, which
determination shall be conclusive, absent manifest error), which shall be due
and payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 10 days from receipt of such notice.

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than any loss of
Applicable Rate) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate
Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make a payment of any Loan or any drawing
under a Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Base Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or L/C Issuer, as applicable, shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, as applicable, such designation or

 

76



--------------------------------------------------------------------------------

assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or L/C Issuer in connection
with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

 

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer and each other holder of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise

 

77



--------------------------------------------------------------------------------

constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03 Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

78



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated. For purposes of this
Section 4.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; (c) “Contribution Share” shall
mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties) of the Loan Parties other
than the maker of such Excess Payment; provided, however, that,

 

79



--------------------------------------------------------------------------------

for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment; and (d) “Guaranteed
Obligations” shall mean the Obligations guaranteed by the Guarantors pursuant to
this Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Law against the Borrower in respect of any payment of Guaranteed
Obligations.

 

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions to Effectiveness.

This Agreement shall become effective upon satisfaction of the following
conditions precedent:

(a) Receipt by the Administrative Agent of the following, each in form and
substance satisfactory to the Administrative Agent and each Lender:

(i) Executed Agreement. Executed counterparts of this Agreement, properly
executed by a Responsible Officer of the signing Loan Party and each Lender.

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date.

(iii) Organization Documents, Resolutions, Etc.

 

80



--------------------------------------------------------------------------------

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(b) There shall not have occurred since December 31, 2011 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(c) There shall not exist any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

(d) The Lenders shall have received audited financial statements for the
Borrower and its Subsidiaries for the fiscal year ending December 31, 2011 and
the unaudited financial statements for the Borrower and its Subsidiaries for the
fiscal quarter ending June 30, 2012 and each subsequent fiscal quarter of the
Borrower ending 45 days or more prior to the Closing Date.

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the representations and
warranties in Section 6.01, 6.02 and 6.03 are true and correct in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (except when qualified
as to materiality or Material Adverse Effect, in which case they shall be true
and correct in all respects).

(f) Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Closing Date.

(g) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

81



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower in writing when this
Agreement becomes effective on the Closing Date. Without limiting the generality
of the provisions of the last paragraph of Section 10.03, for purposes of
determining compliance with the conditions specified in this Section 5.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. For the avoidance of doubt, the Collateral Documents shall
not become effective until the Initial Funding Date.

 

5.02 Conditions to Initial Extension of Credit.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Initial Funding Date is subject to satisfaction of
the following conditions precedent:

(a) Receipt by the Administrative Agent of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

(i) Loan Documents. Executed counterparts of the Notes and the other Loan
Documents, properly executed by a Responsible Officer of the signing Loan Party.

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Initial Funding Date.

(iii) Certificates, Resolutions, Etc.

(A) Such certificates from Responsible Officers of the Loan Parties certifying
that the Organization Documents of the Loan Parties delivered on the Closing
Date have not been amended in a manner materially adverse to the Lenders;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(iv) Personal Property Collateral.

(A) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;

(B) all certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Security Agreement,

 

82



--------------------------------------------------------------------------------

together with duly executed in blank, undated stock powers attached thereto
(unless, with respect to the pledged Equity Interests of any Foreign Subsidiary,
such stock powers are deemed unnecessary by the Administrative Agent in its
reasonable discretion under the law of the jurisdiction of organization of such
Person); and

(C) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties.

(v) Real Property Collateral. Subject to Section 7.11:

(A) Fully executed and notarized Mortgages encumbering the fee interest of any
Loan Party in each of the real properties designated as a Mortgaged Property on
Schedule 6.17(a);

(B) maps or plats of an as built survey of the sites of the real property
covered by the Mortgages certified to the Administrative Agent and the title
insurance company issuing the policies referred to in subclause (C) in a manner
reasonably satisfactory to each of the Administrative Agent and such title
insurance company, dated a date reasonably satisfactory to each of the
Administrative Agent and such title insurance company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy;

(C) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to each Mortgaged
Property, assuring the Administrative Agent that each of the Mortgages creates a
valid and enforceable first priority mortgage lien on the applicable Mortgaged
Property, free and clear of all defects and encumbrances except Permitted Liens,
which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent; and

(D) evidence as to (A) whether any Mortgaged Property is in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (B) if any Mortgaged Property is a Flood
Hazard Property, (1) whether the community in which such Mortgaged Property is
located is participating in the National Flood Insurance Program, (2) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance and declarations pages of the Borrower and its
Subsidiaries evidencing flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders.

 

83



--------------------------------------------------------------------------------

(vi) Evidence of Insurance. Copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or loss payee (in the case of hazard insurance) on
behalf of the Lenders.

(vii) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 5.02(a) and
5.02(b) have been satisfied.

(viii) Supplements to Schedules. Such supplements to Schedules 6.01, 6.05,
6.17(a), 6.17(b), 6.17(c) and 6.17(d), as are necessary such that, as
supplemented, such Schedules would be accurate and complete as of the Initial
Funding Date.

(b) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees required to be paid on or before the Initial Funding Date.

(c) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Initial Funding Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
funding proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.02, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed funding of the Loans on the
Initial Funding Date specifying its objection thereto.

 

5.03 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension,
including the initial Credit Extension on the Initial Funding Date (other than a
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of LIBOR Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document shall be true and correct in all material respects
(except when qualified as to materiality or Material Adverse Effect, in which
case they shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date in all material respects (except when
qualified as to materiality or Material Adverse Effect, in which case they shall
be true and correct in all respects) (provided that this clause (a) shall apply
to any extensions of credit pursuant to an Incremental Term Loan the proceeds of
which are used to fund a Permitted Acquisition substantially concurrently upon
the receipt thereof only to the extent provided in Section 2.01(e) and the
applicable Incremental Term Loan Agreement).

 

84



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof (provided that this clause
(b) shall apply to any extensions of credit pursuant to an Incremental Term Loan
the proceeds of which are used to fund a Permitted Acquisition substantially
concurrently upon the receipt thereof only to the extent provided in
Section 2.01(e) and the applicable Incremental Term Loan Agreement).

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of LIBOR Rate Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.03(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Organization; Powers.

Each of the Borrower and its Restricted Subsidiaries is (a) duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to carry on its business
as now conducted and, (c) except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 6.01 sets forth, as
of the Third Amendment Effective Date, (i) a correct and complete list of the
name and relationship to the Borrower of each and all of the Borrower’s
Subsidiaries, (ii) a true and complete listing of each class of each Loan
Party’s and each Pledge Subsidiary’s authorized Equity Interests, of which all
of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 6.01, and (iii) the type of entity of the Borrower and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.

 

6.02 Authorization; Enforceability.

The Transactions are within each Loan Party’s corporate, limited liability
company or other organizational powers and have been duly authorized by all
necessary corporate, limited liability company or other organizational action
and, if required, stockholder action. The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and

 

85



--------------------------------------------------------------------------------

constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

 

6.03 Governmental Approvals; No Conflicts.

The Transactions (a) except as could not reasonably be expected to have a
Material Adverse Effect, do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents and
the filing on or about the Third Amendment Effective Date, the Closing Date or
the Initial Funding Date of one or more current reports on Form 8-K with respect
to the Transactions, (b) except as could not reasonably be expected to have a
Material Adverse Effect, will not violate any Law applicable to the Borrower or
any of its Restricted Subsidiaries, (c) except as could not reasonably be
expected to have a Material Adverse Effect, will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Restricted Subsidiaries or its assets (except those as to
which waivers or consents have been obtained), and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Restricted Subsidiaries, except Liens created pursuant to the Loan Documents.

 

6.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2011, reported on by Deloitte &
Touche LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date in accordance with GAAP.

(b) Since December 31, 2011 there has been no development or event which has had
or could reasonably be expected to have a Material Adverse Effect.

 

6.05 Properties.

(a) Each of the Borrower and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property, in each case,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and all such property is free of all Liens other than
Permitted Liens.

(b) The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 6.05 is a list of all
intellectual property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.

 

86



--------------------------------------------------------------------------------

6.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable probability of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) as of the Third Amendment Effective Date, that involve this Agreement or
the Transactions.

(b) Except for any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) none of
the Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim with respect to any Environmental Liability or has
knowledge or reason to believe that any such notice will be received or is
threatened and (ii) none of the Borrower or any of its Restricted Subsidiaries
(1) has, at any time during the last five (5) years, failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

 

6.07 Compliance with Laws.

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Laws applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.08 Investment Company Status.

Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

6.09 Taxes.

Each of the Borrower and its Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.

 

6.10 ERISA.

No ERISA Event has occurred within the previous five (5) years or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

6.11 Disclosure.

There is no fact now known to the Borrower or any of its Subsidiaries which has,
or could reasonably be expected to have, a Material Adverse Effect which fact
has not been set forth herein or in the periodic and other reports filed by the
Borrower or any Subsidiary with the SEC, in the financial statements of the
Borrower and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by any Loan Party to the Administrative Agent and/or the Lenders. None
of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in

 

87



--------------------------------------------------------------------------------

connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) or delivered
hereunder contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time delivered. Notwithstanding anything
contained in this Section 6.11, the parties hereto acknowledge and agree that
uncertainty is inherent in any forecasts and projections and that such forecasts
and projections do not constitute guarantees of future performance.

 

6.12 Solvency.

(a) As of the Third Amendment Effective Date, immediately after the consummation
of the Transactions to occur on the Third Amendment Effective Date, the Loan
Parties, taken as a whole on a consolidated basis, are and will be Solvent.

(b) The Loan Parties on a consolidated basis, will not (i) have unreasonably
small capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

 

6.13 Security Interests in Collateral.

As of the Initial Funding Date and at all times thereafter, the provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, and, upon the filing of appropriate financing
statements, the recordation of the applicable Mortgages and, with respect to any
intellectual property, filings in the United States Patent and Trademark Office
and the United States Copyright Office, or taking such other action as may be
required for perfection under applicable Law, such Liens will constitute, to the
extent required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on the
Collateral except (a) other than with respect to Permitted Liens, to the extent
any such Liens would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable Law, (b) in the case of Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral and (c) to the extent that perfection of such security interests and
Liens are not required by the Loan Documents. No representation or warranty is
made under the Laws of any non-U.S. jurisdiction with respect to the perfection
or priority of any security interest in the Equity Interests issued by any
Foreign Subsidiary.

 

6.14 Labor Disputes.

There are no labor controversies, strikes, lockouts or slowdowns pending against
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions.

 

6.15 No Default.

No Default has occurred and is continuing.

 

88



--------------------------------------------------------------------------------

6.16 Federal Reserve Regulations.

No part of the proceeds of any Credit Extension have been used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U, and X.

 

6.17 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.17(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Third
Amendment Effective Date. Set forth on Schedule 6.17(b) is a list of all
locations where any tangible personal property of any Loan Party is located as
of the Closing Date. Set forth on Schedule 6.17(c) is the chief executive
office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
Except as set forth on Schedule 6.17(d), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation or (iii) been party to a merger, consolidation or other change in
structure.

 

6.18 OFAC; Anti-Corruption Laws.

No Loan Party nor any Subsidiary of a Loan Party, nor to the knowledge of any
Loan Party, any director, officer, employee or Affiliate thereof is currently
the subject of any Sanctions. No Credit Extension, nor the proceeds from any
Credit Extension, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business of any
Person who is the subject of any Sanctions, or in any other manner that will
result in any violation by any Person (including any Lender, the Arrangers, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of Sanctions. The
Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977 and
other applicable anti-corruption laws and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

6.19 Insurance.

(a) The properties of the Loan Parties and their Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates. The property and general liability
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type and amount on
Schedule 6.19.

(b) Each Loan Party maintains, if available, fully paid flood hazard insurance
on all real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent.

 

89



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Commencing on the Initial Funding Date (or, with respect to Sections 7.01(a) and
7.01(b), commencing on the Closing Date) and continuing for so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

 

7.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender):

(a) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 90 days after the end of each
fiscal year of the Borrower, (i) its audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, accompanied by any management letter prepared by
said accountants and (ii) consolidated balance sheet and related statements of
income and cash flows of the Borrower and its Restricted Subsidiaries and
consolidating balance sheet and statement of income of the Borrower and its
Restricted Subsidiaries (such consolidating statements with a level of detail
reasonably determined by the Borrower), in each case as at the end of such
fiscal year, setting forth in comparative form the corresponding consolidated
figures for the preceding fiscal year, accompanied by a certificate of a
Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP (except, in the case of the financial
statements of the Borrower and its Restricted Subsidiaries, for the exclusion of
Unrestricted Subsidiaries), as at the end of and for such period (subject to
normal year-end audit adjustments);

(b) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 45 days after the end of each
of the first three fiscal quarters of the Borrower (or with respect to the
fiscal quarter ending September 30, 2012, 75 days or such later date agreed to
by the Administrative Agent), the unaudited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows for the
Borrower and its Subsidiaries and for the Borrower and its Restricted
Subsidiaries and the unaudited consolidating balance sheet and related statement
of income for the Borrower and its Restricted Subsidiaries (such consolidating
statements with a level of detail reasonably determined by the Borrower) as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries or
the Borrower and its Restricted Subsidiaries in accordance with GAAP (except, in
the case of the financial statements of the Borrower and its Restricted
Subsidiaries, for the exclusion of Unrestricted Subsidiaries), subject to normal
year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as

 

90



--------------------------------------------------------------------------------

to whether a Default has occurred and is continuing and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.11, and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 6.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(d) promptly after the same become publicly available, to the extent not
available by electronic or other readily accessible means, copies of all
periodic and other reports, proxy statements and other non-confidential
materials filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

(e) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset Sales that
were made during such prior fiscal year and amounts received in connection with
any Recovery Event during such prior fiscal year;

(f) promptly (in any event, within 30 days, or such later date as determined by
the Administrative Agent in its sole discretion) thereafter, written notice of
any change in a Loan Party’s name, state of formation or form of organization;
and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request (provided that no such information shall be
required to be provided if providing such information would violate
confidentiality agreements or result in a loss of attorney-client privilege or a
claim of attorney work product with respect to such information so long as the
Borrower notifies the Administrative Agent that such information is being
withheld and the reason therefor).

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by

 

91



--------------------------------------------------------------------------------

posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

7.02 Notices of Material Events.

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice (in any event, within 5 Business Days) upon any Responsible
Officer of the Borrower obtaining actual knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that has a reasonable probability of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

7.03 Existence; Conduct of Business.

The Borrower will, and will cause each of its Restricted Subsidiaries to, (a) do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits necessary in the conduct of its business,
except, with respect to clause (ii), where failure to so maintain could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 8.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted (and those ancillary or reasonably
related thereto).

 

92



--------------------------------------------------------------------------------

7.04 Payment of Obligations.

The Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including Taxes, before the same shall become delinquent or in
default (subject, where applicable, to specified grace periods), except where
the validity or amount thereof is being contested in good faith by appropriate
proceedings and (a) the Borrower or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto to the extent required by GAAP
or (b) the failure to make payment could not reasonably be expected to result in
a Material Adverse Effect.

 

7.05 Maintenance of Properties.

The Borrower will, and will cause each of its Restricted Subsidiaries to, keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear, obsolescence, force majeure
and Recovery Event excepted.

 

7.06 Books and Records; Inspection Rights.

The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep proper books of record and account in which complete entries in
accordance with GAAP are made of all material dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent or (upon the occurrence and during the
continuation of any Event of Default) any Lender, upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times and as often as reasonably requested. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the assets for internal use by the Administrative Agent and the Lenders.

 

7.07 Compliance with Laws.

The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Laws applicable to it or its property (including, without limitation,
ERISA and Environmental Laws), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

7.08 Use of Proceeds.

The proceeds of the Credit Extensions will be used (i) for working capital needs
and for other general corporate purposes of the Borrower and its Restricted
Subsidiaries in the ordinary course of business and (ii) to finance Permitted
Acquisitions and permitted stock repurchases. No part of the proceeds of any
Credit Extension will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the FRB, including
Regulations T, U and X.

 

7.09 Insurance.

The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) as currently maintained by such Persons
and against such risks (including loss or damage by fire and other normally

 

93



--------------------------------------------------------------------------------

insured perils and loss in transit; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations (including the use of self-insurance plans) and
(b) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The Borrower
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the Loan Parties’ tangible personal
property and assets and business interruption insurance policies naming the
Administrative Agent loss payee, and (y) to all general liability and other
liability policies naming the Administrative Agent an additional insured. The
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding. Without limiting the foregoing,
the Borrower will, (i) maintain, if available, and will cause each of its
Restricted Subsidiaries to maintain, fully paid flood hazard insurance on all
real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, (ii) furnish to the Administrative Agent evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area upon the earlier of a Responsible
Officer of the Borrower obtaining knowledge thereof or the renewal of such
insurance. If the Borrower fails to maintain the insurance coverage required
hereby, the Administrative Agent may, after ten (10) Business Days’ written
notice to the Borrower, purchase insurance at the Borrower’s expense to protect
the Administrative Agent’s and the Lenders’ interest in the Collateral. This
insurance may, but need not, protect the interests of the Borrower and its
Restricted Subsidiaries. The coverage that the Administrative Agent purchases
may not pay any claim that the Borrower or any Restricted Subsidiary makes or
any claim that is made against the Borrower or any Restricted Subsidiary in
connection with the Collateral. The Borrower may later cancel any insurance
purchased by the Administrative Agent, but only after providing the
Administrative Agent with satisfactory evidence that the Borrower has obtained
insurance as required hereby. If the Administrative Agent purchases insurance of
the Collateral, the Borrower will be responsible for the costs of that
insurance, including interest thereon at the Default Rate and any other charges
which the Administrative Agent may incur in connection with the placement of the
insurance until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance shall constitute Obligations, shall bear
interest at the Default Rate as provided above, and shall be payable upon
demand. The costs of the insurance may be more than the cost of insurance the
Borrower may be able to obtain on its own.

 

7.10 Subsidiary Guarantors; Pledges; Collateral; Further Assurances.

(a) As promptly as possible but in any event by the earlier of (i) thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person (other than a Receivables Financing SPC) becomes a Material
Restricted Subsidiary or any Subsidiary (other than a Receivables Financing SPC)
qualifies independently as, or is designated by the Borrower as, a Guarantor and
(ii) the date on which any Person that is not a Guarantor guarantees any
Material Indebtedness of any Loan Party (the date of such creation, designation,
qualification or guarantee being the “Trigger Date”), the Borrower shall provide
the Administrative Agent with written notice thereof setting forth information
in reasonable detail describing the material assets of such Person and shall,
(x) in the case of a Person described in the preceding clause (i), within sixty
(60) days (or such later date as may be agreed to by the Administrative Agent)
after the Trigger Date or (y) in the case of a Person described in the preceding
clause (ii), on the Trigger Date (or such later date as may be agreed to by the

 

94



--------------------------------------------------------------------------------

Administrative Agent), (A) cause each such Subsidiary that is a wholly-owned
Domestic Subsidiary of a Loan Party or that owns Material Domestic Intellectual
Property and (B) at the Borrower’s option, cause any such Subsidiary that is not
a wholly-owned Domestic Subsidiary of a Loan Party, to deliver to the
Administrative Agent a Joinder Agreement pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of this Agreement as a Guarantor
and the Collateral Documents, such Joinder Agreement to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
existing and newly-acquired owned and leased property (whether real (subject to
clause (ii) below), personal, tangible, intangible, or mixed property but
excluding Excluded Property) to be subject at all times (subject to the time
periods in clause (a) above) to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the holders of the Obligations to secure
the Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens. Without limiting the
generality of the foregoing, the Borrower (i) will cause the Applicable Pledge
Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party to be subject
at all times (subject to the time periods in clause (a) above) to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request (it being understood and agreed that: (A) no Loan Party shall
be required to deliver stock certificates and transfer powers with respect to
any Subsidiary (other than a Receivables Financing SPC) that is not a Material
Restricted Subsidiary and (B) any such pledge of the Equity Interests of a
Receivables Financing SPC shall contain such remedy standstills limiting the
remedies of the Secured Parties (up to one year and one day after the payment in
full of the applicable Permitted Receivables Financing) and other customary
provisions for pledges of this type) and (ii) will, and will cause each
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to real
property owned by a Loan Party (other than real property owned by a Loan Party
with a book value of less than $10,000,000) to the extent, and within such time
period as is, reasonably required by the Administrative Agent (in consultation
with the Borrower), provided that, without limitation of the foregoing, the
Administrative Agent shall have received the items described in
Section 5.02(a)(v)(D) with respect to any real property described in this clause
(ii), prior to the execution and delivery of any Mortgage with respect to such
real property.

(c) Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 5.02, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.

(d) If any additional assets (excluding Excluded Property) are acquired by a
Loan Party after the Initial Funding Date (other than assets constituting
Collateral under the Security Agreement that become subject to the Lien in favor
of the Administrative Agent under the Security Agreement upon acquisition
thereof), the Borrower will notify the Administrative Agent

 

95



--------------------------------------------------------------------------------

thereof, and, if requested by the Administrative Agent, the Borrower will,
within sixty (60) days (or such later date as may be agreed to by the
Administrative Agent), cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Borrower.

(e) Notwithstanding the provisions of this Section 7.10 to the contrary, (i) the
Borrower and its Subsidiaries shall not be required to pledge a security
interest in any Excluded Property, (ii) no landlord waivers, foreign law pledge
or security agreements or legal opinions of foreign counsel with respect to any
pledged Equity Interests shall be required, and (iii) so long as no Default has
occurred and is then continuing or would result therefrom and the Borrower has
demonstrated compliance on Pro Forma Basis (after giving effect to such
redesignation) with the financial covenants set forth in Section 8.11 to the
reasonable satisfaction of the Administrative Agent, the Borrower may (with the
reasonable consent of the Agents) from time to time designate or change any of
its Subsidiaries’ status as a Restricted Subsidiary or an Unrestricted
Subsidiary; provided that any Subsidiary that guarantees Material Indebtedness
of any Loan Party shall not be an Unrestricted Subsidiary.

 

7.11 [Reserved].

 

7.12 Farm Credit Equities and Security.

(a) So long as (i) any Farm Credit Lender is a Lender hereunder and (ii) such
Farm Credit Lender has notified the Borrower that it is eligible to receive
patronage distributions directly from such Farm Credit Lender or one of its
Affiliates on account of the Term A-2 Loans made by such Farm Credit Lender
hereunder, the Borrower will acquire equity in such Farm Credit Lender in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s Bylaws and Capital Plan (as each may be amended
from time to time), except that the maximum amount of equity that the Borrower
shall be required pursuant to this sentence to purchase in such Farm Credit
Lender in connection with the Loans made by such Farm Credit Lender shall not
exceed the maximum amount required by such Bylaws and Capital Plan on the Third
Amendment Effective Date (or, if applicable, at the time such Farm Credit Lender
becomes a Lender hereunder via assignment to the extent the Borrower has
consented to such Farm Credit Lender becoming a Lender). The Borrower
acknowledges receipt, as of the Third Amendment Effective Date and to the extent
applicable, of a copy of (i) each such Farm Credit Lender’s most recent annual
report, (ii) each such Farm Credit Lender’s Notice to Prospective Stockholders
and (iii) each such Farm Credit Lender’s Bylaws and Capital Plan, which describe
the nature of all of the Borrower’s equity in each such Farm Credit Lender
acquired in connection with its patronage loan from such Farm Credit Lenders
(the “Farm Credit Equities”) as well as capitalization requirements, and agrees
to be bound by the terms thereof.

(b) Each party hereto acknowledges that each relevant Farm Credit Lender’s
Bylaws and Capital Plan (as each may be amended from time to time) shall govern
(i) the rights and obligations of the parties with respect to the Farm Credit
Equities and any patronage refunds or other distributions made on account
thereof or on account of Borrower’s patronage with such Farm Credit Lender,
(ii) the Borrower’s eligibility for patronage distributions from such Farm
Credit Lender (in the form of Farm Credit Equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

 

96



--------------------------------------------------------------------------------

(c) Each party hereto acknowledges that each Farm Credit Lender has a statutory
first Lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities that the Borrower may now own or hereafter
acquire in such Farm Credit Lender, which statutory Lien shall be for such Farm
Credit Lender’s sole and exclusive benefit. The Farm Credit Equities shall not
constitute security for the Obligations due to any other holder thereof. To the
extent that any of the Loan Documents create a Lien on the Farm Credit Equities
or on patronage accrued by the relevant Farm Credit Lender for the account of
the Borrower (including, in each case, proceeds thereof), such Lien shall be for
such Farm Credit Lender’s sole and exclusive benefit and shall not be subject to
pro rata sharing hereunder. Neither the Farm Credit Equities nor any accrued
patronage shall be offset against the Obligations except that, in the event of
an Event of Default, the relevant Farm Credit Lender may elect, solely at its
discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts due under this Agreement. The Borrower
acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. No Farm Credit Lender
shall have any obligation to retire its Farm Credit Equities upon any Default or
any other default by Borrower or any other Loan Party, or at any other time,
either for application to the Obligations or otherwise.

ARTICLE VIII

NEGATIVE COVENANTS

Commencing on the Initial Funding Date, and continuing for so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding:

 

8.01 Indebtedness.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 8.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $100,000,000 at any time outstanding;

(e) obligations in connection with any Permitted Receivables Financing, to the
extent such obligations constitute Indebtedness;

 

97



--------------------------------------------------------------------------------

(f) unsecured Indebtedness of the Borrower (and unsecured Guarantees thereof by
the Guarantors); provided that (i) both before and after giving effect to the
incurrence of such Indebtedness, the Borrower and its Restricted Subsidiaries
shall be in compliance with the financial covenants set forth in Section 8.11 on
a Pro Forma Basis, and (ii) such indebtedness (A) shall have a maturity date no
earlier than 90 days following the later of the Revolving Credit Maturity Date
and the Term A-1 Maturity Date and (B) shall not require any scheduled payment
of principal prior to the maturity date thereof;

(g) Indebtedness of a Restricted Subsidiary (i) consisting of tax-advantaged
industrial revenue bond, industrial development bond or other similar financings
assumed (or taken subject to) in connection with (but not incurred in connection
with or in anticipation of) a Permitted Acquisition or (ii) existing at the time
such Person becomes a Restricted Subsidiary pursuant to a Permitted Acquisition
provided that such Indebtedness was not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary; provided that the aggregate principal amount of all such
Indebtedness under this subsection (g) shall not exceed $75,000,000 at any time
outstanding;

(h) Indebtedness in respect of Swap Contracts to the extent permitted hereunder;

(i) Subordinated Indebtedness;

(j) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 8.05;

(k) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid;

(m) other Indebtedness of the Borrower and its Restricted Subsidiaries in a
principal amount up to but not exceeding in the aggregate outstanding on the
date such Indebtedness is incurred the greater of (i) $150,000,000 and (ii) 10%
of Consolidated Tangible Assets at such time; provided that (x) the aggregate
principal amount of all such Indebtedness secured by Liens shall not exceed
$100,000,000 at any one time outstanding and (y) the aggregate principal amount
of all such Indebtedness incurred by of one or more Restricted Subsidiaries that
are not Guarantors shall not exceed $75,000,000 at any one time outstanding; and

(n) Indebtedness of Persons assumed or acquired in a Permitted Acquisition and
Discharged on the date of consummation of such Permitted Acquisition.

 

98



--------------------------------------------------------------------------------

8.02 Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document to secure the Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of, or leased by, the Borrower or any
Restricted Subsidiary existing on the Closing Date and set forth in Schedule
8.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) the relevant Farm Credit Lender’s statutory Lien in its Farm Credit
Equities;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 8.01(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement
(or, in the case of an extension, refinancing, replacement or renewal, at the
time of such extension, refinancing, replacement or renewal), (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary;

(f) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of such Loan
Party or Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

(g) Liens upon real or personal property heretofore leased or leased after the
Closing Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries in favor of the
lessor created at the inception of the lease transaction, securing obligations
of the Borrower or any of its Restricted Subsidiaries under or in respect of
such lease and extending to or covering only the property subject to such lease
and improvements thereon;

(h) Liens of sellers or creditors of sellers of farm products encumbering such
farm products when sold to any of the Borrower or its Restricted Subsidiaries
pursuant to the Food Security Act of 1985 or pursuant to similar state laws to
the extent such Liens may be deemed to extend to the assets of such Person;

(i) protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Borrower or its Restricted Subsidiaries;

(j) Liens upon Equity Interests of Unrestricted Subsidiaries;

 

99



--------------------------------------------------------------------------------

(k) Liens in favor of a Receivables Financing SPC or Receivables Financier
created or deemed to exist in connection with a Permitted Receivables Financing
(including, without limitation, any related filings of any financing statements,
any Liens on deposit and securities accounts maintained in connection with any
Permitted Receivables Financing and any Liens on the Equity Interests of a
Receivables Financing SPC), but only to the extent that any such Lien relates to
the applicable Transferred Assets actually sold, contributed, financed or
otherwise conveyed or pledged pursuant to such transaction;

(l) any extension, renewal or replacement of the foregoing; provided, however,
that the Liens permitted under this clause (l) shall not be spread to cover any
additional Indebtedness or assets and the principal amount of such Indebtedness
shall not be increased;

(m) Liens securing Indebtedness to the extent such Indebtedness is permitted
pursuant to Section 8.01(g) (only to the extent covering the property subject to
the Indebtedness covered in such Section 8.01(g)) or 8.01(m);

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(o) Liens of sellers of goods to the Borrower and its Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(q) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 8.04;

(r) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities;

(s) other Liens on assets of the Borrower and the Restricted Subsidiaries
securing other obligations of the Borrower and the Restricted Subsidiaries in
the aggregate principal amount not to exceed $10,000,000 at any time
outstanding; and

(t) Liens on deposits with respect to Indebtedness that has been Discharged

 

8.03 Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (provided that such requirement as to the
absence of a Default shall not apply in the case of a Permitted Acquisition
being effectuated pursuant to a merger or consolidation except as set forth in
the definition of “Permitted Acquisition”): (i) any Subsidiary of the Borrower
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Guarantor may merge into or consolidate with any
Person in a transaction in which the surviving entity is or becomes a Loan
Party; provided that any such merger or consolidation involving a Person that is
not a wholly-

 

100



--------------------------------------------------------------------------------

owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 8.04, (iii) any Restricted Subsidiary that is not a
Guarantor may (x) liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders or (y) merge or consolidate
with any other Person (other than a Loan Party), provided that (1) a Restricted
Subsidiary is the surviving Person and (2) any such merger or consolidation
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 8.04;
(iv) the Borrower or any Restricted Subsidiary may merge with any other Person
in connection with a Permitted Acquisition, provided that (x) if the Borrower is
a party to such transaction, the Borrower is the continuing or surviving
corporation and (y) if a Guarantor is a party to such transaction, such
Guarantor is the surviving Person; and (v) any permitted sale or disposition
under Section 8.05 may be effectuated pursuant to a merger, consolidation,
liquidation or dissolution. Notwithstanding the foregoing provisions of this
Section 8.03(a), if after giving effect to any of the succeeding transactions,
no Default will exist hereunder, any Restricted Subsidiary of the Borrower may
be merged or consolidated with or into an Unrestricted Subsidiary; provided that
if the Restricted Subsidiary is not the continuing or surviving Person, the
Borrower shall have complied with the requirements of Section 7.10(e).

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, (i) engage to any substantial extent in any business other than operations
involved in the manufacture, processing and distribution of food, beverage or
packaging products or businesses of the type conducted by the Borrower and its
Subsidiaries on the Closing Date and businesses reasonably related thereto or
(ii) change its fiscal year from the basis in effect on the Closing Date or with
respect to a Restricted Subsidiary that was acquired or formed after the Closing
Date, from the basis in effect on the date such entity became a Restricted
Subsidiary; provided that any Restricted Subsidiary may change its fiscal year
to conform to the fiscal year of the Borrower.

 

8.04 Investments, Loans, Advances and Acquisitions.

The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, make or permit to exist any investment
or any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:

(a) cash, Cash Equivalents and Permitted Acquisitions;

(b) investments in existence on the Closing Date and described in Schedule 8.04;

(c) operating deposit accounts with depository institutions;

(d) investments received in connection with a disposition permitted under
Section 8.05;

(e) purchases of inventory and other assets to be sold or used in the ordinary
course of business;

 

101



--------------------------------------------------------------------------------

(f) investments by any Loan Party or any Restricted Subsidiary in any Loan Party
or any Restricted Subsidiary (including, but not limited to, loans from a
Restricted Subsidiary to another Restricted Subsidiary);

(g) investments by the Borrower and its Restricted Subsidiaries in the Equity
Interests of their Subsidiaries to the extent outstanding as of the Closing
Date;

(h) loans and advances to employees in the ordinary course of business not
exceeding $10,000,000 in the aggregate;

(i) investments in the form of Swap Contracts permitted by Section 8.01;

(j) deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds and other deposits of like nature
arising in the ordinary course of business;

(k) investments by any Receivables Financing SPC or any Loan Party in a
Receivables Financing SPC in each case made in connection with a Permitted
Receivables Financing, and loans permitted by the applicable Permitted
Receivables Financing that are made by a Loan Party to a Receivables Financing
SPC or by a Receivables Financing SPC to a Loan Party in connection therewith;

(l) investments acquired through a Permitted Acquisition, each of which
(i) existed before the time of acquisition of the Person or assets of the Person
who made such investment and (ii) was not made in anticipation of such
acquisition;

(m) the Farm Credit Equities and any other stock or securities of, or
Investments in, a Farm Credit Lender or its investment services or programs;

(n) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

(o) Guarantees permitted by Section 8.01;

(p) to the extent permitted by Section 8.05, non-cash consideration received in
connection with sales or dispositions;

(q) to the extent constituting an investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by this Agreement;

(r) investments to the extent made with (i) Equity Interests of the Borrower or
(ii) the cash proceeds of an Equity Issuance by the Borrower, so long as such
investment is consummated within 90 days of such Equity Issuance;

(s) investments in Convertible Bond Hedge Transactions and Capped Call
Transactions;

 

102



--------------------------------------------------------------------------------

(t) additional investments in Unrestricted Subsidiaries during any fiscal year
in an amount equal to the aggregate amount of dividends and other distributions
received by the Borrower or its Restricted Subsidiaries from Unrestricted
Subsidiaries and payments of Indebtedness by an Unrestricted Subsidiary to the
Borrower or a Restricted Subsidiary during such fiscal year; and

(u) additional investments in an aggregate amount not to exceed (i) during the
term of this Agreement, $1,000,000,000 and (ii) during any fiscal year, the
Annual Investment Limitation for such fiscal year; provided that to the extent
that (A) subsequent to any such investment but not later than 90 days
thereafter, the Borrower consummates an Equity Issuance during such fiscal year
and (B) the Borrower promptly (and in any event within three Business Days
following receipt thereof) repays the Loans with the net cash proceeds of such
Equity Issuance, the amount of such investment (to the extent not in excess of
the amount of such prepayment) shall be deemed not to have reduced the Annual
Investment Limitation for such fiscal year. As used herein, “Annual Investment
Limitation” means, for any fiscal year of the Borrower, the greater of
(x) $100,000,000 and (y) 15% of Consolidated Tangible Assets as of the later of
the Initial Funding Date or the first day of such fiscal year.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment, less any amount repaid, returned,
distributed or otherwise received in respect of any investment, in each case, in
cash, and the amount of any Investment constituting a Guarantee shall be
determined as stated in the definition of “Guarantee”.

 

8.05 Asset Sales.

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, except:

(a) any Excluded Disposition or Specified Sale;

(b) (i) obsolete or worn-out property, tools or equipment no longer used or
useful in its business (other than any Excluded Disposition) or (ii) other
property no longer used or useful in its business disposed of in the ordinary
course of business;

(c) sales, leases, transfers and dispositions of assets (i) from a Loan Party to
another Loan Party and (ii) from any Specified Subsidiary to a Loan Party or
another Specified Subsidiary;

(d) any sale of Transferred Assets by such Person to a Receivables Financing SPC
and subsequently to a Receivables Financier in connection with a Permitted
Receivables Financing;

(e) sale and leaseback transactions permitted by Section 8.06;

(f) to the extent constituting a sale, transfer, lease or other disposition, the
creation of Liens, the making of investments, the consummation of fundamental
changes and the making of Restricted Payments permitted by Sections 8.02, 8.03
(other than Section 8.03(a)(v)), 8.04 and 8.07, respectively;

 

103



--------------------------------------------------------------------------------

(g) to the extent constituting a sale or disposition, the unwinding of any Swap
Contract pursuant to its terms;

(h) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement; and

(i) sales, transfers, leases and other dispositions of other assets so long as
the aggregate amount thereof sold or otherwise disposed of in any single fiscal
year by the Borrower and its Restricted Subsidiaries shall not have a book value
in excess of ten percent (10%) of the Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries owned on the later of the Initial Funding Date
or the first day of such fiscal year.

Notwithstanding the foregoing provisions of this Section 8.05, if after giving
effect to any of the succeeding transactions, no Default will exist hereunder,
(1) so long as the Borrower has, if requested by the Administrative Agent,
demonstrated it is in compliance on a Pro Forma Basis (after giving effect to
such sale, lease, transfer or other disposition) with the financial covenants
set forth in Section 8.11 to the reasonable satisfaction of the Administrative
Agent, the Borrower or any Restricted Subsidiary may (with the reasonable
consent of the Agents) sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Unrestricted
Subsidiary and (2) any Unrestricted Subsidiary may be sold, liquidated, wound up
or dissolved, or may sell, lease, transfer or otherwise dispose of any or all of
its assets.

 

8.06 Sale and Leaseback Transactions.

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for such transactions requiring
payments not in excess of $50,000,000 in the aggregate in any fiscal year.

 

8.07 Restricted Payments.

The Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Equity Interests or Hybrid Equity Securities of such Person, and to
make other payments or satisfy other obligations through the issuance of Equity
Interests of such Person, (b) to make dividends or other distributions payable
to any Loan Party (directly or indirectly through Subsidiaries, and, in the case
of dividends or other distributions paid by Subsidiaries, ratably to other
Persons that own the applicable class of Equity Interests in such Subsidiary),
(c) to make dividends to or repurchases from the Borrower or the holders of
ownership interests of such Restricted Subsidiary the proceeds of which shall be
used to pay taxes that are then due and payable, (d) in the case of a
Receivables Financing SPC, to make Restricted Payments to its owners to the
extent of net income or other assets available therefor under applicable law,
(e) Subsidiaries that are not Loan Parties may make Restricted Payments to other
Subsidiaries that are not Loan Parties, (f) the Borrower may redeem or
repurchase Equity Interests or other stock-based awards under any stock option
plan, incentive plan, compensation plan or other benefit plan from officers,
employees and directors of any Loan Party or any of its Subsidiaries (or their
estates, spouses or former spouses) upon the death, permanent disability,

 

104



--------------------------------------------------------------------------------

retirement or termination of employment of any such Person or otherwise, so long
as (i) no Default has occurred and is continuing and (ii) the aggregate amount
of cash used to effect Restricted Payments pursuant to this clause (f) in any
fiscal year of Borrower does not exceed $10,000,000; (g) repurchases of Equity
Interests or other stock-based awards under any stock option plan, incentive
plan, compensation plan or other benefit plan that occur or are deemed to occur
upon the exercise of any such awards to the extent representing a portion of the
exercise price of such award; (h) to the extent constituting Restricted
Payments, the Borrower and its Subsidiaries may enter into and consummate
transactions expressly permitted by Section 8.04; (i) the Borrower may purchase
fractional shares of its Equity Interests arising out of stock dividends,
splits, combinations or business combinations (provided such transaction shall
not be for the purpose of evading this limitation); (j) to make other Restricted
Payments so long as at the time of the making thereof and after giving effect
thereto on a Pro Forma Basis, (i) no Default shall have occurred and/or be
continuing or be directly or indirectly caused as a result thereof and (ii) the
Borrower is in compliance with the financial covenants set forth in
Section 8.11; provided that if the Consolidated Net Leverage Ratio (calculated
on a Pro Forma Basis after giving effect to such Restricted Payment) would be
greater than 3.75 to 1.0, the Borrower may only make Restricted Payments
pursuant to this clause (j) if, after giving effect to such Restricted Payment,
the aggregate amount of all such Restricted Payments made pursuant to this
clause (j) after the Initial Funding Date does not exceed $75,000,000 less the
Applicable Warrant Transaction Reduction Amount (determined as of the date of
such Restricted Payment); (k) the Borrower may enter into Capped Call
Transactions, Convertible Bond Hedge Transactions and Warrant Transactions in
connection with the issuance of Convertible Bond Indebtedness permitted under
Section 8.01(f) and satisfy its obligations to pay premiums upon entering into
such transactions; (l) the Borrower may issue shares of its common capital stock
to satisfy obligations in respect of Convertible Bond Indebtedness; and (m) the
Borrower may receive shares of its common capital stock on account of net share
settlements or terminations of any Convertible Bond Hedge Transactions or
Warrant Transactions entered into in connection with Convertible Bond
Indebtedness.

 

8.08 Transactions with Affiliates.

Except as expressly permitted by this Agreement, the Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly:
(a) make any investment in an Affiliate other than investments permitted
hereunder; (b) transfer, sell, lease, assign or otherwise dispose of any assets
to an Affiliate other than transfers, sales, leases, assignments or other
dispositions permitted hereunder; (c) merge into or consolidate with or purchase
or acquire assets from an Affiliate other than Permitted Acquisitions or other
transactions permitted under Section 8.03 or 8.04; or (d) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including, without limitation, guarantees and assumptions of obligations of an
Affiliate); provided that (i) the Borrower and its Restricted Subsidiaries may
enter into one or more Permitted Receivables Financings, (ii) any Affiliate who
is an individual may serve as a director, officer or employee of the Borrower or
any of its Restricted Subsidiaries and receive reasonable compensation for his
or her services in such capacity, and (iii) the Borrower and its Restricted
Subsidiaries may enter into transactions (other than extensions of credit by the
Borrower or any of its Restricted Subsidiaries to an Affiliate that are not
investments permitted hereunder) if the monetary or business consideration
arising therefrom would be substantially as advantageous to the Borrower and its
Restricted Subsidiaries as the monetary or business consideration that would be
obtained in a comparable transaction with a Person not an Affiliate.

 

8.09 Restrictive Agreements.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts the ability of any such
Person to (i) in the case of any Restricted Subsidiary, pay dividends or make
any other distributions to any Loan Party on its Equity

 

105



--------------------------------------------------------------------------------

Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease or
transfer any of its properties or assets to any Loan Party, or (v) in the case
of any Domestic Subsidiary, act as a Guarantor pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (i)-(v) above) for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 8.01(d); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (D) Indebtedness of a
Subsidiary which is not a Loan Party which is permitted by Section 8.01, so long
as such restrictions do not impair the ability of the Loan Parties to perform
their obligations under this Agreement, (E) any restrictions regarding licenses
or sublicenses by the Borrower and its Subsidiaries of intellectual property in
the ordinary course of business (in which case such restriction shall relate
only to such intellectual property), (F) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(G) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (H) customary provisions in
leases and other contracts restricting the assignment thereof, (I) customary
restrictions contained in documents executed in connection with any Permitted
Receivables Financing, (J) any Lien permitted hereunder or any document or
instrument governing any such Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (K) any
indenture agreement, instrument or other arrangement relating to the assets or
business of any Restricted Subsidiary and existing prior to the consummation of
the Permitted Acquisition in which such Subsidiary was acquired; (L) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.04 and applicable solely to such
joint venture and are entered into in the ordinary course of business,
(M) restrictions contained in subordination provisions relating to intercompany
Indebtedness and (N) any agreements existing on the Closing Date and set forth
on Schedule 8.09.

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Obligations pursuant to the Loan Documents, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for the Obligations except (i) pursuant to this Agreement
and the other Loan Documents, (ii) pursuant to applicable Law, (iii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 8.01(d); provided that in the case of Section 8.01(d) any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iv) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(v) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (vi) customary provisions
in leases and other contracts restricting the assignment thereof, (vii) pursuant
to the documents executed in connection with any Permitted Receivables Financing
(but only to the extent that the related prohibitions against other encumbrances
pertain to the applicable Transferred Assets actually sold, contributed,
financed or otherwise conveyed or pledged pursuant to such Permitted Receivables
Financing), (viii) restrictions in any document or instrument governing any

 

106



--------------------------------------------------------------------------------

Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (ix) any indenture
agreement, instrument or other arrangement relating to the assets or business of
any Restricted Subsidiary and existing prior to the consummation of the
Permitted Acquisition in which such Subsidiary was acquired, (x) software and
other intellectual property licenses pursuant to which the Borrower or
Subsidiary is the licensee of the relevant software or intellectual property, as
the case may be, (in which case, any prohibition or limitation shall relate only
to the assets subject of the applicable license), (xi) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 8.04 and applicable solely to such joint
venture, and (xii) any agreements existing on the Closing Date and set forth on
Schedule 8.09.

 

8.10 Subordinated Indebtedness and Amendments to Subordinated Indebtedness.

The Borrower will not, nor will it permit any Restricted Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Subordinated Indebtedness in a manner materially
adverse to the interests of the Lenders (including specifically shortening the
final maturity or average life to maturity or requiring any payment to be made
sooner than originally scheduled or increase the interest rate or fees
applicable thereto or change any subordination provision thereof). The Borrower
will not, nor will it permit any Restricted Subsidiary to make any optional or
voluntary prepayment of Subordinated Indebtedness other than any prepayment of
any Subordinated Indebtedness with proceeds of or in exchange for other
Subordinated Indebtedness or Qualified Equity Interests. Notwithstanding
anything in this Agreement to the contrary, the Borrower will not, nor will it
permit any Restricted Subsidiary to, make any payment in respect of, or
otherwise modify the terms of, any Indebtedness that is contractually
subordinated to the Obligations, in each case, in violation of the applicable
subordination provisions.

 

8.11 Financial Covenants.

(a) Consolidated Net Leverage Ratio. The Borrower shall not permit the
Consolidated Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower set forth below to be greater than the ratio corresponding to such
fiscal quarter (or the period containing such fiscal quarter):

(i) prior to the consummation of a Qualified Note Offering:

 

Fiscal Year

   March 31    June 30    September 30    December 31

2014

   N/A    4.00 to 1.0    4.00 to 1.0    4.00 to 1.0

2015

   4.00 to 1.0    4.00 to 1.0    4.00 to 1.0    4.00 to 1.0

Thereafter

   3.75 to 1.0    3.75 to 1.0    3.75 to 1.0    3.75 to 1.0

provided, however, prior to the consummation of the first Qualified Note
Offering after the Third Amendment Effective Date and in connection with any
Permitted Acquisition for which the purchase consideration equals or exceeds
$50,000,000, if the Borrower’s Consolidated Net Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such Permitted Acquisition, would be less
than, but within 0.25 to 1.0 of, or would equal or exceed, the maximum
Consolidated Net Leverage Ratio set forth in the matrix above (prior to giving
effect to any increase thereof pursuant to this proviso), the otherwise

 

107



--------------------------------------------------------------------------------

applicable maximum Consolidated Net Leverage Ratio for each of the four
consecutive fiscal quarters, beginning with the fiscal quarter in which such
Permitted Acquisition occurs (the “Adjustment Period”), shall be increased by an
amount of 0.50 to 1.0 (but, in any event, not to exceed 4.50 to 1.0). Following
the expiration of any Adjustment Period, the maximum Consolidated Net Leverage
Ratio cannot be subsequently increased again as provided in this proviso (and a
subsequent Adjustment Period cannot commence) until the Borrower has delivered a
quarterly Compliance Certificate evidencing that it was in compliance with the
maximum Consolidated Net Leverage Ratio as set forth in this Section 8.11(a)
(after the decrease in such maximum Consolidated Net Leverage Ratio following
the expiration of such Adjustment Period). The foregoing proviso shall cease to
be effective upon the consummation of the first Qualified Note Offering after
the Third Amendment Effective Date.

(ii) after the consummation of the first Qualified Note Offering after the Third
Amendment Effective Date:

 

Fiscal Year

   March 31    June 30    September 30    December 31

2014

   N/A    5.00 to 1.0    5.00 to 1.0    5.00 to 1.0

Thereafter

   5.00 to 1.0    5.00 to 1.0    5.00 to 1.0    5.00 to 1.0

(b) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Borrower to be less than 3.0 to 1.0.

(c) Consolidated Senior Secured Net Leverage Ratio. Upon the consummation of the
first Qualified Note Offering after the Third Amendment Effective Date, the
Borrower shall not permit the Consolidated Senior Secured Net Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than (i) with
respect to the fiscal quarter in which such Qualified Note Offering is
consummated and each of the immediately succeeding five (5) full fiscal
quarters, 4.00 to 1.0 and (ii) thereafter, 3.75 to 1.0.

 

8.12 Sanctions; Anti-Corruption Laws.

The Loan Parties will not permit any Loan or the proceeds of any Credit
Extension, directly or indirectly, (a) to fund any activity or business of any
Person who is the subject of any Sanctions; or (b) in any other manner that will
result in any violation by any Person (including any Lender, any Arranger, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of any Sanctions.

The Loan Parties will not use the proceeds of any Credit Extension, directly or
indirectly, for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions.

 

108



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment of Principal. The Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any L/C Obligation when
and as the same shall become due and payable (and in the currency required
hereunder), whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) Non-Payment of Other Amounts. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
Section 9.01(a)) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

(d) Non-Compliance with Specific Covenants. The Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Section 7.02(a),
7.03 (with respect to the Borrower’s existence), 7.08 or in Article VIII;

(e) Other Non-Compliance. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article IX), and such failure shall continue unremedied for a period of 30
days after the earlier of a Responsible Officer of the Borrower having knowledge
of such breach or notice thereof from the Administrative Agent;

(f) Payment Default of Material Indebtedness. The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;

(g) Cross-Default to Material Indebtedness. Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by this Agreement, (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that
(x) such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Credit Extensions are used
to make such repayment, repurchase or redemption or (3) any required repurchase
or offer to repurchase Convertible Bond Indebtedness or any conversions of
Convertible Bond Indebtedness in accordance with its terms and the satisfaction
by the Borrower or any Restricted Subsidiary of its obligations in connection
therewith (other than, in either case, as a result of any default or event of
default by the Borrower or any Restricted Subsidiary

 

109



--------------------------------------------------------------------------------

thereunder and other than as a result of a “change of control”, “fundamental
change” or similar occurrence)) occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity;

(h) Involuntary Proceedings, Etc. An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) Voluntary Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 9.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or such Material Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) Inability to Pay Debts. The Borrower or any Restricted Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or other
creditworthy indemnitor) shall be rendered against the Borrower or any Material
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any material assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;

(l) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m) Change of Control. A Change of Control shall occur; or

(n) Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms).

 

110



--------------------------------------------------------------------------------

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

111



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

112



--------------------------------------------------------------------------------

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. The
Lenders authorize the Administrative Agent to enter into one or more
intercreditor agreements with a Receivables Financier in connection with a
Permitted Receivables Financing.

 

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

113



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

114



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld, conditioned or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld, conditioned or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

115



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) and the acceptance of such appointment by the applicable
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of an L/C Issuer or Swing Line Lender, as
applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

116



--------------------------------------------------------------------------------

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a)(i) through (a)(viii) of Section 11.01, and (ii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the

 

117



--------------------------------------------------------------------------------

acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Lender or any acquisition vehicle to take any further
action.

 

10.10 Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion, but subject to Section 11.20,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of the Obligations (other than (A) contingent
indemnification obligations, tax gross-up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made that is
unsatisfied and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable provider thereof shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuer shall have been made), (ii) that is sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document or any Recovery Event or any Permitted
Receivables Financing, (iii) as approved in accordance with Section 11.01 or
(iv) when such property is subject to Liens permitted under Section 8.02(e)
(solely to the extent that the Administrative Agent’s Liens on such assets
violate the terms of the documentation governing such Lien) and, to the extent
relating to extensions, renewals or replacements of such Liens, Section 8.02(l)
or Section 8.02(f);

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(e); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or is designated an Unrestricted Subsidiary in accordance
with Section 7.10(e).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to

 

118



--------------------------------------------------------------------------------

notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Maturity Date.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.03 or of any
Default, mandatory prepayment or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced, it being understood that the waiver of any mandatory prepayment
of Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend

 

119



--------------------------------------------------------------------------------

the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

(vi) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(vii) except in connection with a transaction permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral;

(viii) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.02 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(ix) waive any condition set forth in Section 5.02 without the consent of each
Lender;

(b) unless also signed by each L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) each Lender is entitled
to vote as such Lender sees fit on any bankruptcy reorganization plan that
affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iii) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders, (iv) a Commitment Increase Amendment shall be
effective if executed by the Loan Parties, each Lender providing an Incremental
Term Loan Commitment or an increase in Revolving Commitments and the

 

120



--------------------------------------------------------------------------------

Administrative Agent, and (v) an amendment to reflect (A) the actual specific
dates of the required repayments of the Term A-1 Loan in the amortization table
in Section 2.07(c), (B) the actual specific dates of the step-downs in the
maximum Consolidated Net Leverage Ratio in Section 8.11(a), and (C) the actual
specific date of the Initial Funding Date, wherever such term is used, shall be
effective if executed by the Borrower and the Administrative Agent.

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(e) as to such matter.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Revolving Commitments or Loans of
the accepting Lenders to be extended and (B) increase the Applicable Rate and/or
fees payable with respect to the Loans and Revolving Commitments of the
accepting Lenders (“Permitted Amendments”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Revolving Commitments and/or Loans of the Lenders that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Revolving Commitments and/or Loans as to which such Lender’s acceptance
has been made. The Borrower, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that (1) upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Revolving Commitments and Loans
of the Accepting Lenders as to which such Lenders’ acceptance has been made and
(2) any applicable Lender who is not an Accepting Lender may be replaced by the
Borrower in accordance with Section 11.13.

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Borrower shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, and (b) the Administrative Agent and the
Borrower shall be permitted to amend any provision of any Collateral Document to
better implement the intentions of this Agreement and the other Loan Documents,
and in each case, such amendments shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof. The Lenders hereby expressly authorize the
Administrative Agent to enter into any amendment to the Loan Documents
contemplated by the preceding sentence.

 

121



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, Bank of America in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, any Voting Participant or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Voting Participants, and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, Voting Participant or L/C Issuer pursuant to Article II if such
Lender, Voting Participant or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, any Voting Participant, any L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or

 

122



--------------------------------------------------------------------------------

other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party or such Agent Party’s breach in bad faith
of its obligations hereunder; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative

 

123



--------------------------------------------------------------------------------

Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit issued by it or any demand for payment thereunder and (iii) all
out of pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents,

 

124



--------------------------------------------------------------------------------

including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including any Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
issued by it if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or from such Indemnitee’s
breach in bad faith of its obligations hereunder or under any other Loan
Document, or (y) arise out of any investigation, litigation or proceeding that
does not involve an act or omission by the Borrower or any other Loan Party and
arises solely from a dispute among Indemnitees (except when and to the extent
that one of the parties to such dispute was acting in its capacity as an agent,
arranger, bookrunner, L/C Issuer or other agency capacity and, in such case,
excepting only such party). Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time

 

125



--------------------------------------------------------------------------------

that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee or a breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law and to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

126



--------------------------------------------------------------------------------

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$1,000,000 in the case of any assignment in respect of a Term Loan unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in

 

127



--------------------------------------------------------------------------------

respect of Swing Line Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Revolving Commitment
(and the related Revolving Loans thereunder) and its outstanding Term Loans on a
non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received written notice thereof in accordance with Section 11.02;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Incremental Term Loan Commitment, Term A-1 Loan Commitment, Term A-2
Loan Commitment or any Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable facility
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuers and the Swing Line Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (to be paid by the
assignor or assignee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans

 

128



--------------------------------------------------------------------------------

previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

129



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Voting Participants. Notwithstanding anything in this Section 11.06 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Closing Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant (such
consents to be required only to the extent and under the circumstances it would
be required if such Voting Participant were to become a Lender pursuant to an
assignment in accordance with Section 11.06(b), it being understood and agreed
that such consent is not required in connection with the sale of any
participation to an existing Voting Participant; provided that the Borrower
shall be deemed to have consented to any such sale of a participation unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof), shall be entitled to
vote (and the voting rights of the selling Lender shall be correspondingly
reduced), on a dollar for dollar

 

130



--------------------------------------------------------------------------------

basis, as if such Voting Participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action, in each case, in lieu of the vote of the selling Lender;
provided, however, that if such Voting Participant has at any time failed to
fund any portion of its participation when required to do so and notice of such
failure has been delivered by the selling Lender to the Administrative Agent,
then until such time as all amounts of its participation required to have been
funded have been funded and notice of such funding has been delivered by the
selling Lender to the Administrative Agent, such Voting Participant shall not be
entitled to exercise its voting rights pursuant to the terms of this clause (e),
and the voting rights of the selling Lender shall not be correspondingly reduced
by the amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(e) shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in the Administrative Questionnaire, (B) state the
dollar amount of the participation purchased and (C) include such other
information as may be required by the Administrative Agent. The selling Lender
and the Voting Participant shall notify the Administrative Agent and the
Borrower within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 11.06(e) or delivered in connection with any
Voting Participant Notification. The Borrower and the Administrative Agent shall
be entitled to conclusively rely on information provided by a Lender identifying
itself or its participant as a Farm Credit Bank without verification thereof and
may also conclusively rely on the information set forth in Schedule 11.06(e),
delivered in connection with any Voting Participant Notification or otherwise
furnished pursuant to this clause (e) and, unless and until notified thereof in
writing by the selling Lender, may assume that there have been no changes in the
identity of Voting Participants, the dollar amount of participations, the
contact information of the participants or any other information furnished to
the Borrower or the Administrative Agent pursuant to this clause (e). The voting
rights hereunder are solely for the benefit of the Voting Participants and shall
not inure to any assignee or participant of a Voting Participant (except to the
extent of a sale of a participation otherwise in compliance with the terms of
this Section 11.06(e)).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time a Lender acting as an L/C Issuer or the Swing Line Lender assigns all of
its Revolving Commitment and Revolving Loans pursuant to subsection (b) above,
such Lender may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as the Swing Line Lender. In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (with such Lender’s consent) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that (x) no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as an L/C
Issuer or the Swing Line Lender, as the case may be, and (y)

 

131



--------------------------------------------------------------------------------

any successor L/C Issuer must be approved by the Administrative Agent (such
approval to not be unreasonably withheld, conditioned or delayed). If a Lender
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If a Lender resigns as the
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, and the acceptance of such
appointment by the applicable Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
L/C Issuer or Swing Line Lender, as the case may be. At the option of the
Borrower, a successor L/C Issuer or another existing L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the resigning L/C Issuer and outstanding at the time of such resignation or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
who have a need to know such Information in connection with the transactions
contemplated by the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(e) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any of its Subsidiaries (which source is not known by the recipient to be in
breach of confidentiality obligations with the Borrower or any Subsidiary).

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such

 

132



--------------------------------------------------------------------------------

information received from a source that is known by the recipient to be in
breach of confidentiality obligations with such Loan Party or any Subsidiary).
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08 Rights of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or L/C Issuer different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have. Each Lender and L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

133



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or an L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(other than contingent indemnification, tax gross up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made).

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, a L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited (other than contingent indemnification, tax gross-up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made).

 

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an

 

134



--------------------------------------------------------------------------------

Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE

 

135



--------------------------------------------------------------------------------

COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders, on the other hand, (B) each of the
Loan Parties has consulted its own legal,

 

136



--------------------------------------------------------------------------------

accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any Arranger, any L/C Issuer nor any
Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the L/C Issuers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, any Arranger, any
L/C Issuer nor any Lender has any obligation to disclose any of such interests
to the Loan Parties and their respective Affiliates. To the fullest extent
permitted by Law, each of the Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, any Arranger, any L/C Issuer
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

11.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be

 

137



--------------------------------------------------------------------------------

that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

 

11.20 Release of Collateral and Guaranty Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any sale,
disposition or Permitted Receivables Financing permitted by the Loan Documents,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender), at the expense of the Borrower, take such actions as shall be required
to release its security interest in any Collateral sold or disposed of (or sold,
conveyed or contributed to any Permitted Receivables Financing, including,
without limitation, entering into a customary intercreditor agreement with a
Receivables Financier), and to release any Guaranty under any Loan Document of
any Person sold or disposed of (and to release any Liens with respect to assets
of such Person, release such Person from all Loan Documents such Person is a
party to and release any other Obligations of such Person arising under the Loan
Documents), upon consummation of such sale or disposition in accordance with the
Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, at such time as (a) all principal of and interest accrued to such
date which constitute Obligations shall have been paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been paid in cash, (c) all outstanding Letters of Credit
shall have been (i) terminated or (ii) fully Cash Collateralized, and (d) the
Commitments shall have expired or been terminated in full, the Administrative
Agent shall at the expense of the Borrower take such actions as shall be
required to release its security interest in all Collateral, and to release any
Guaranty under any Loan Document. Any such release of any Guaranty shall be
deemed subject to the provision that such Guaranty shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower, (x) in connection with any
Indebtedness permitted by Section 8.01(d) hereof (solely to the extent required
by the holder of any related Lien permitted

 

138



--------------------------------------------------------------------------------

pursuant to Section 8.02(e) hereof), the Administrative Agent shall (without
notice to, or vote or consent of, any Lender), at the expense of the Borrower,
take such actions as shall be required to release its security interest in any
Collateral subject to such Lien, (y) upon designation of any Restricted
Subsidiary as an Unrestricted Subsidiary pursuant to Section 7.10(e) hereof,
release the Guaranty under any Loan Document of any such designated Unrestricted
Subsidiary and release any Liens granted by such designated Unrestricted
Subsidiary and release such designated Unrestricted Subsidiary from all Loan
Documents such designated Unrestricted Subsidiary is a party to and release all
Obligations of such designated Unrestricted Subsidiary arising under the Loan
Documents and (z) in connection with any Liens permitted by Section 8.02(f), the
Administrative Agent shall release its Liens on any assets subject to such Liens
permitted under Section 8.02(f), to the extent that the Administrative Agent’s
Liens on such assets violate the terms of the documentation governing such Lien.

 

11.21 Entire Agreement.

This AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES OMITTED]

 

139



--------------------------------------------------------------------------------

Restated Schedule 2.01 to the Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable
Percentage of
Aggregate
Revolving
Commitments     Term A-1 Loan
Commitment      Applicable
Percentage of
Term A-1 Loan
Commitments     Term A-2 Loan
Commitment      Applicable Percentage
of Term A-2 Loan
Commitments  

Bank of America, N.A.

   $ 76,000,000.00         7.600000000 %    $ 19,000,000.00         7.600000000
%      

JPMorgan Chase Bank, N.A.

   $ 76,000,000.00         7.600000000 %    $ 19,000,000.00         7.600000000
%      

CoBank, FCB

             $ 743,750,000.00         99.166666667 % 

Wells Fargo Bank, National Association

   $ 64,000,000.00         6.400000000 %    $ 16,000,000.00         6.400000000
%      

Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank Nederland”, New
York Branch

   $ 64,000,000.00         6.400000000 %    $ 16,000,000.00         6.400000000
%      

SunTrust Bank

   $ 64,000,000.00         6.400000000 %    $ 16,000,000.00         6.400000000
%      

Credit Agricole Corporate and Investment Bank

   $ 64,000,000.00         6.400000000 %    $ 16,000,000.00         6.400000000
%      

HSBC Bank USA, National Association

   $ 38,886,363.64         3.888636364 %    $ 9,167,613.66         3.667045464
%      

HSBC Bank plc

   $ 25,113,636.36         2.511363636 %    $ 6,832,386.34         2.732954536
%      

TD Bank, N.A.

   $ 64,000,000.00         6.400000000 %    $ 16,000,000.00         6.400000000
%      

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 64,000,000.00         6.400000000 %    $ 16,000,000.00         6.400000000
%      

BMO Harris Financing, Inc.

   $ 52,000,000.00         5.200000000 %    $ 13,000,000.00         5.200000000
%      

PNC Bank, National Association

   $ 52,000,000.00         5.200000000 %    $ 13,000,000.00         5.200000000
%      

Branch Banking and Trust Company

   $ 52,000,000.00         5.200000000 %    $ 13,000,000.00         5.200000000
%      

Compass Bank

   $ 52,000,000.00         5.200000000 %    $ 13,000,000.00         5.200000000
%      



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.

   $ 32,000,000.00         3.200000000 %    $ 8,000,000.00         3.200000000
%     

Credit Suisse AG, Cayman Islands Branch

   $ 32,000,000.00         3.200000000 %    $ 8,000,000.00         3.200000000
%     

Citizens Bank, N.A.

   $ 24,000,000.00         2.400000000 %    $ 6,000,000.00         2.400000000
%     

KeyBank, National Association

   $ 24,000,000.00         2.400000000 %    $ 6,000,000.00         2.400000000
%     

Sumitomo Mitsui Banking Corp., New York

   $ 24,000,000.00         2.400000000 %    $ 6,000,000.00         2.400000000
%     

The Northern Trust Company

   $ 24,000,000.00         2.400000000 %    $ 6,000,000.00         2.400000000
%     

First Midwest Bank

   $ 16,000,000.00         1.600000000 %    $ 4,000,000.00         1.600000000
%     

Capital One, N.A.

   $ 16,000,000.00         1.600000000 %    $ 4,000,000.00         1.600000000
%     

American AgCredit, PCA

             $ 6,250,000.00 *      0.833333333 % 

TOTALS

   $ 1,000,000,000.00         100.000000000 %    $ 250,000,000.00        
100.000000000 %    $ 750,000,000.00        100.000000000 % 

 

* This amount will be assigned to CoBank, FCB on the Closing Date pursuant to an
Assignment and Assumption.



--------------------------------------------------------------------------------

Restated Schedule 6.01 to the Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

Schedule 6.01

SUBSIDIARIES

 

Legal Name

  

Relationship

to Borrower

   Classes of
Authorized
Equity
Interests    Beneficial Owner of
Equity Interests    Entity Type Alpro Comm.VA   

Indirect

Subsidiary

      WhiteWave
International
Holdings, Sarl (>99%
interest); Alpro
Holdings, BVBA
(<1% interest)    Private Limited
Company Alpro European Holdings, Sarl   

Indirect

Subsidiary

      Alpro Comm.VA    Private Limited
Liability Company Alpro GmbH   

Indirect

Subsidiary

      Alpro European
Holdings, Sarl    Private Limited
Company Alpro Holdings, BVBA   

Indirect

Subsidiary

      WhiteWave
International
Holdings, Sarl (>99%
limited interest);
WhiteWave
European
Management
Holdings, SCS (<1%
unlimited interest)    Private Limited
Company Alpro Nederland BV   

Indirect

Subsidiary

      Alpro European
Holdings, Sarl    Private Limited
Company Alpro (UK) Limited   

Indirect

Subsidiary

      Alpro European
Holdings, Sarl    Private Limited
Company Creamer Nation, LLC   

Indirect

Subsidiary

   Membership interest    WWF Operating
Company    Limited Liability
Company WhiteWave International Holdings, Sarl   

Indirect

Subsidiary

      WhiteWave
European
Management
Holdings, SCS    Private Limited
Liability Company Horizon Organic Dairy Limited   

Indirect

Subsidiary

      Horizon Organic
International, Inc.    Corporation Horizon Organic Dairy, LLC   

Indirect

Subsidiary

   Membership interest    WWF Operating
Company    Limited Liability
Company



--------------------------------------------------------------------------------

Legal Name

  

Relationship

to Borrower

   Classes of
Authorized
Equity
Interests    Beneficial Owner of
Equity Interests    Entity Type Horizon Organic International Holding Company   

Indirect

Subsidiary

      Horizon Organic
International, Inc.
(95.50%); Horizon
Organic Dairy
Limited (4.50%)    Corporation Horizon Organic International, Inc.   

Indirect

Subsidiary

   Common stock,
$0.01 par value
per share    WWF Operating
Company    Corporation Meadow Farms Limited   

Indirect

Subsidiary

      Horizon Organic
Dairy Limited    Corporation RDairy Holding Limited   

Indirect

Subsidiary

      RDH, LLC    Private Limited
Company RDH, LLC   

Indirect

Subsidiary

      Alpro (UK) Limited    Limited Liability
Company Silk Operating Company, LLC   

Indirect

Subsidiary

   Membership interest    WWF Operating
Company    Limited Liability
Company Sojinal SAS   

Indirect

Subsidiary

      Alpro European
Holdings, Sarl    Close Corporation WhiteWave European Management Holdings, SCS
  

Indirect

Subsidiary

      WhiteWave
International
Management
Holdings, SCS
(>99% limited
partnership interest);
WhiteWave
European
Management, LLC
(<1% general
partnership interest)    Limited Partnership WhiteWave European Management, LLC
  

Indirect

Subsidiary

      WhiteWave
International
Management
Holdings, SCS    Limited Liability
Company WhiteWave International Management Holdings, SCS   

Indirect

Subsidiary

      Horizon Organic
International Holding
Company (>99%
limited partnership
interest); WhiteWave
International
Management, LLC
(<1% general
partnership interest)    Limited Partnership



--------------------------------------------------------------------------------

Legal Name

  

Relationship

to Borrower

   Classes of
Authorized
Equity
Interests    Beneficial Owner of
Equity Interests    Entity Type WhiteWave International Management, LLC   

Indirect

Subsidiary

      Horizon Organic
International Holding
Company    Limited Liability
Company WhiteWave Receivables GP, LLC   

Indirect

Subsidiary

   Membership interest    WWF Operating
Company    Limited Liability
Company WhiteWave Receivables, L.P.   

Indirect

Subsidiary

   Partnership interest    WWF Operating
Company (99.9%
limited partnership
interest); WhiteWave
Receivables GP, LLC
(0.1% general
partnership interest)    Limited Partnership WhiteWave Services, Inc.   

Indirect

Subsidiary

   Common stock,
$0.01 par value per
share    WWF Operating
Company    Corporation WWF Operating Company   

Direct

Subsidiary

   Common stock,
$1.00 par value per
share    The WhiteWave
Foods Company    Corporation WhiteWave Equipment Leasing, LLC    Indirect
Subsidiary    Membership interest    WWF Operating
Company    Limited Liability
Company EB SAV Inc.    Indirect Subsidiary    Common stock,
$0.01 par value per
share    WWF Operating
Company    Corporation Earthbound Holdings I, LLC    Indirect Subsidiary   
Membership interest    EB SAV Inc. (63.7%
membership interest);
WWF Operating
Company (36.3%
membership interest)    Limited Liability
Company Earthbound Holdings II, LLC    Indirect Subsidiary    Membership
interest    Earthbound Holdings
I, LLC    Limited Liability
Company Earthbound Holdings III, LLC    Indirect Subsidiary    Membership
interest    Earthbound Holdings
II, LLC    Limited Liability
Company Earthbound Farm, LLC    Indirect Subsidiary    Membership interest   
Earthbound Holdings
III, LLC    Limited Liability
Company



--------------------------------------------------------------------------------

Legal Name

  

Relationship

to Borrower

   Classes of
Authorized
Equity
Interests    Beneficial Owner of
Equity Interests    Entity Type Natural Selection Foods Manufacturing, LLC   
Indirect Subsidiary    Membership interest    Earthbound Holdings
III, LLC    Limited Liability
Company Sustainable Packaging Partners, LLC    Indirect Subsidiary    Membership
interest    Earthbound Farm,
LLC    Limited Liability
Company Earthbound Dominican Republic, LLC    Indirect Subsidiary    Membership
interest    Earthbound Farm,
LLC    Limited Liability
Company Gaia Organics    Indirect Subsidiary       Earthbound
Dominican Republic,
LLC    Company Limited by
Shares Reeves Street, LLC    Indirect Subsidiary       WWF Operating
Company    Limited Liability
Company Alpro Foundation VZW    Indirect Subsidiary       Alpro Comm.VA   
Not-for-Profit
Corporation WhiteWave Asia Sarl    Indirect Subsidiary       Alpro European
Holdings, Sarl    Private Limited
Company WhiteWave Hong Kong Limited    Indirect Subsidiary       WhiteWave Asia
Sarl    Limited Liability
Company



--------------------------------------------------------------------------------

Restated Schedule 6.17(a) to the Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

Schedule 6.17(a)

LOCATIONS OF REAL PROPERTY

 

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

WWF Operating Company    WHITEWAVE - REG SALES OFFICE-BENTONVILLE    901 McClain
Road (Building P), Suite 6000    Bentonville    AR    72712    Leased    N/A WWF
Operating Company    CREAMISER    14674 North 78th Way    Scottsdale    AZ   
85260    Owned    No Horizon Organic Holding Corporation    HORIZON -CITY OF
INDUSTRY WAREHOUSE    14840 Proctor Ave    City of
Industry    CA    91746    Leased    N/A WWF Operating Company   

WHITEWAVE - CITY OF INDUSTRY – PLANT/

EXTRACTION FACILITY

   18275 Arenth Avenue    City of
Industry    CA    91748    Owned    Yes WWF Operating Company    WHITEWAVE - REG
SALES OFFICE - CA    6140 Stoneridge Mall Road, Suite 160    Pleasanton    CA   
94588    Leased    N/A WWF Operating Company    HORIZON - TULARE WAREHOUSE   
810 East Continental Ave.    Tulare    CA    93274    Leased    N/A WWF
Operating Company    WHITEWAVE - HEADQUARTERS (BROOMFIELD)    12002 Airport Way
   Broomfield    CO    80021    Leased    N/A WWF Operating Company    WHITEWAVE
- R & D FACILITY    295 Interlocken Blvd    Broomfield    CO    80021    Leased
   N/A WWF Operating Company   

WHITEWAVE - JACKSONVILL

E - PLANT

   2198 West Beaver Street    Jacksonville    FL    32209    Owned    Yes



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

WWF Operating Company    WHITEWAVE - JACKSONVILLE - EXTRACTION FACILITY    2262
W. Beaver Street    Jacksonville    FL    32209    Owned    Yes WWF Operating
Company    WHITEWAVE - JACKSONVILLE - WAREHOUSE    2264 W. Beaver St.   
Jacksonville    FL    32209    Owned    Yes WWF Operating Company    WHITEWAVE -
DUBOIS - PLANT    2592 Oklahoma Salem Rd.    DuBois    PA    15801    Owned   
Yes The WhiteWave Foods Company    THE WHITEWAVE FOODS -CORPORATE OFFICES   
1225 17th Street, Suite 1000    Denver    CO    80202    Leased    N/A The
WhiteWave Foods Company    THE WHITEWAVE FOODS - HANGER SPACE    7625 South
Peoria St.    Englewood    CO    80112    Leased    N/A WWF Operating Company   
WHITEWAVE - REG SALES OFFICE - MD    8850 Stanford Blvd. Suite 3500    Columbia
   MD    21045    Leased    N/A WWF Operating Company    HORIZON - MARYLAND FARM
- 40 ACRES    29231 Morgnec Road    Chestertown    MD    21620    Leased    N/A
WWF Operating Company    HORIZON - MARYLAND FARM - 175 ACRES    9299 Stockton
Startt Road    Chestertown    MD    21620    Leased    N/A Horizon Organic
Dairy, LLC    HORIZON - MARYLAND FARM - GRAIN BINS    10946 Kennedyville Road   
Kennedyville    MD    21645    Leased    N/A



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

WWF Operating Company    HORIZON - MARYLAND FARM - 146 ACRES    11324 Augustine
Herman Highway    Kennedyville    MD    21645    Leased    N/A Horizon Organic
Dairy, LLC    HORIZON - MARYLAND FARM - 194.3 ACRES    11471 Augustine Herman
Highway    Kennedyville    MD    21645    Owned    No Horizon Organic Dairy
Limited    HORIZON - MARYLAND FARM - 2.796 ACRES    11471 Augustine Herman
Highway    Kennedyville    MD    21645    Owned    No Horizon Organic Dairy, LLC
   HORIZON - MARYLAND FARM - 270 ACRES    28151 Comegys Road    Kennedyville   
MD    21465    Owned    No Horizon Organic Dairy, LLC    HORIZON - MARYLAND FARM
- 30 ACRES    28465 Comegys Road    Kennedyville    MD    21645    Leased    N/A
Horizon Organic Dairy, LLC    HORIZON - MARYLAND FARM - 86.6 ACRES    P.O. Box
216    Kennedyville    MD    21645    Leased    N/A Horizon Organic Dairy, LLC
   THORNTON FARM    Perkins Hill Rd    Chestertown    MD    21620    Leased   
N/A WWF Operating Company    HORIZON - MARYLAND FARM - 115.9 ACRES    28938
River Road (Tax Map 2, Parcel 11)    Millington    MD    21651    Leased    N/A
WWF Operating Company    WHITEWAVE - REG SALES OFFICE - MN    7825 Washington
Avenue South, 6th Floor    Bloomington    MN    55439    Leased    N/A WWF
Operating Company    WHITEWAVE - BRIDGETON, NJ - PLANT    70 Rosenhayn Avenue   
Bridgeton    NJ    8302    Owned    Yes



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

WWF Operating Company    WHITEWAVE - BRIDGETON, NJ - WAREHOUSE    90 Rosenhayn
Ave.    Bridgeton    NJ    8302    Owned    Yes WWF Operating Company   
WHITEWAVE - REG SALES OFFICE - OH    Cornerstone at Norwood, Building Two, 4000
Smith Road    Norwood    OH    45209    Leased    N/A Horizon Organic Dairy, LLC
   HORIZON - HENNINGSEN WAREHOUSE    4124 24th Avenue    Forest
Grove    OR    97116    Leased    N/A WWF Operating Company    PLANT (VACANT
LAND BEHIND STAPLES PART OF PLANT PLAT)    3333 Dan Morton Drive    Dallas    TX
   75236    Owned    Yes WWF Operating Company    WAREHOUSE    3400 Dan Morton
Drive    Dallas    TX    75236    Owned    Yes WWF Operating Company    VACANT
LAND    5400 W. Kiest Blvd.    Dallas    TX    75236    Owned    Yes WWF
Operating Company    WHITEWAVE -SUPPLIER -HEREFORD, TX.    107 West Ithaca St.
   Muleshoe    TX    79347    Leased    N/A WWF Operating Company    WHITEWAVE -
MT CRAWFORD -EXTRACTION FACILITY    166 Dinkle Avenue    Mount
Crawford    VA    22841    Owned    Yes WWF Operating Company    WHITEWAVE - MT
CRAWFORD - PLANT    6364 South Valley Pike (Rt. 11 & Rt. 257) Lot 2    Mount
Crawford    VA    22841    Owned    Yes



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

Natural Selection Foods, LLC    Parcel Number 012-02-017    1721 San Juan
Highway    San
Juan
Bautista    CA    95045    Own    Yes Natural Selection Foods, LLC   

Parcel Number

012-05-017

   1721 San Juan Highway    San
Juan
Bautista    CA    95045    Own    Yes Natural Selection Foods, LLC   

Parcel Number

012-040-045

   1721 San Juan Highway    San
Juan
Bautista    CA    95045    Own    Yes Natural Selection Foods, LLC   

Parcel Number

012-040-046

   1721 San Juan Highway    San
Juan
Bautista    CA    95045    Own    Yes Natural Selection Foods, LLC   

Parcel Number

169-221-025

   7300 Williams Ranch    Carmel
Valley    CA    93923    Own    No Natural Selection Foods, LLC   

Parcel Number

169-221-024

   7300 Williams Ranch    Carmel
Valley    CA    93923    Own    No Natural Selection Foods, LLC    Parcel Number
012-020-013    Parcel 2 San Justo Road – Cain Property    San
Juan
Bautista    CA    95045    Own    No



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

Natural Selection Foods, LLC   

Palo Alto office

(Leased to Frequentz)

   3960 Fabian Way    Palo
Alto    CA    94303    Lease    N/A Earthbound Holdings II, LLC    Yuma Cooler
   3701 S. Avenue 3  1⁄2 East    Yuma    AZ    85365    Lease    N/A Natural
Selection Foods, LLC    Lonoak Ranch    51375 Wildhorse Rd.    King
City    CA    93930    Lease    N/A Natural Selection Foods d/b/a Earthbound
Farm    McCloskey Ranch    990 McCloskey Rd.    Hollister    CA    95023   
Lease    N/A Natural Selection Foods, LLC    Home Ranch    191 Narcisco Ave/200
Bloomfield Ave.    Gilroy    CA    95020    Lease    N/A Earthbound Farm, LLC   
Coke Ranch    1681 San Justo Rd.    San
Juan
Bautista    CA    95045    Lease    N/A



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

Earthbound Farm, LLC    Costa Ranch    Shore Rd.    Hollister    CA    95023   
Lease    N/A Natural Selection Foods, LLC    Farris Ranch    6960 Fraizer Lake
Rd.    Hollister    CA    95023    Lease    N/A Natural Selection Foods, LLC
d/b/a Earthbound Farm    Herbert Wright Road Ranch    540 Write Rd.    Hollister
   CA    95023    Lease    N/A Natural Selection Foods, LLC    Philip Herbert
Ranch    540 Write Rd.    Hollister    CA    95023    Lease    N/A Natural
Selection Foods, LLC    Paicines Ranch    Highway 25    Paicines    CA    95043
   Lease    N/A Natural Selection Foods, LLC    McConnell Ranch    2341
McDonnell Rd.    El
Centro    CA    92243    Lease    N/A Natural Selection Foods, LLC    Pitchie
Ranch    551 E. Huston Rd.    Imperial    CA    92251    Lease    N/A



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

Natural Selection Foods, LLC    Bornt Ranch    Highway 98    Holtville    CA   
92250    Lease    N/A Natural Selection Foods, LLC    Echenique Ranch    56963
Paris Valley Rd.    San
Lucas    CA    93954    Lease    N/A Natural Selection Foods, LLC    Duflock
Upper Ranch    62910 Cattleman Rd.    San
Ardo    CA    93450    Lease    N/A Natural Selection Foods, LLC    Wilson Ranch
   Oasis Rd.    King
City    CA    93930    Lease    N/A Natural Selection Foods, LLC    Wilson Ranch
   Oasis Rd.    King
City    CA    93930    Lease    N/A Natural Selection Foods, LLC    Pederson
Ranch    Chualar River Rd.    Chualar    CA    93925    Lease    N/A Natural
Selection Foods, LLC    Turri-Swale Ranch    Old Stage Rd.    Chualar    CA   
93925    Lease    N/A



--------------------------------------------------------------------------------

Loan Party

  

Location Name

  

Street

  

City

  

State

  

Zip

  

Own/

Lease

  

Mortgaged
Property

Natural Selection Foods, LLC    Turri Ranch    Old Stage Rd.    Chualar    CA   
93925    Lease    N/A Natural Selection Foods, LLC    Romie Ranch    Chualar
Canyon Rd.    Chualar    CA    93925    Lease    N/A



--------------------------------------------------------------------------------

Restated Schedule 11.06(e) to the Amended Credit Agreement

See attached.



--------------------------------------------------------------------------------

Schedule 11.06(e)

VOTING PARTICIPANTS

1st FARM CREDIT SERVICES, FLCA

AGCOUNTRY FARM CREDIT SERVICES, FLCA

AGCHOICE FARM CREDIT, FLCA

AGFIRST FARM CREDIT BANK

AGSTAR FINANCIAL SERVICES, FLCA

AMERICAN AGCREDIT, FLCA

BADGERLAND FINANCIAL, FLCA

FARM CREDIT MID-AMERICA, FLCA (f/k/a FARM CREDIT SERVICES OF MID-AMERICA, FLCA)

FARM CREDIT WEST, FLCA

FARM CREDIT BANK OF TEXAS

UNITED FCS, FLCA (d/b/a FCS COMMERCIAL FINANCE GROUP)

FARM CREDIT SERVICES OF AMERICA, FLCA

FARM CREDIT SERVICES SOUTHWEST, PCA

FARM CREDIT OF NEW MEXICO (a wholly owned subsidiary of FARM CREDIT OF NEW
MEXICO, ACA)

GREENSTONE FARM CREDIT SERVICES, ACA, FLCA

NORTHWEST FARM CREDIT SERVICES, FLCA

YOSEMITE LAND BANK, FLCA



--------------------------------------------------------------------------------

ANNEX II

Post-Closing Obligations

See attached.



--------------------------------------------------------------------------------

ANNEX II

Post-Closing Obligations

1. Within 60 days of the Third Amendment Effective Date (or such later date as
the Administrative Agent shall approve in its sole discretion):

(a) fully executed and notarized amendments to the Mortgages with respect to
each Mortgaged Property subject to a Mortgage of record as of the Third
Amendment Effective Date (collectively, the “Existing Mortgaged Properties”),
amending all references to the Existing Credit Agreement to refer to the Credit
Agreement as amended by this Amendment, in each case, in form and substance
reasonably acceptable to the Administrative Agent;

(b) with respect to each Existing Mortgaged Property, updated title reports and,
other than with respect to the Existing Mortgaged Property located in Dallas,
Texas (the “Texas Mortgaged Property”), an endorsement to the ALTA’s mortgagee
title insurance policy issued with respect to such Existing Mortgaged Property
reasonably requested by the Administrative Agent in connection with such
amendments described in clause (a) above, in form and substance reasonably
acceptable to the Administrative Agent; and

(c) with respect to (i) the real property parcel acquired by the Loan Parties
after the Closing Date in Dallas, Texas that is contiguous to the Texas
Mortgaged Property and (ii) certain real property owned by the Loan Parties
located at 2592 Oklahoma Salem Rd., Dubois, Pennsylvania, Mortgages and Mortgage
Instruments to the extent reasonably required by the Administrative Agent (in
consultation with the Borrower) with respect to such real property so that such
real property shall be subject to a first priority Lien (subject to Permitted
Liens) in favor of the Administrative Agent for the benefit of the holders of
the Obligations.

2. Within 90 days of the Third Amendment Effective Date (or such later date as
the Administrative Agent shall approve in its sole discretion), (i) a survey of
the Existing Mortgaged Property located in San Bautista, California and the
improvements thereon, prepared and certified by a surveyor satisfactory to the
Administrative Agent, (ii) endorsements to the ALTA mortgagee title insurance
policy issued with respect to such Existing Mortgaged Property reasonably
requested by the Administrative Agent in connection with such survey, and
(iii) an amendment to the existing Mortgage with respect to such Existing
Mortgaged Property, to the extent deemed reasonably necessary by the
Administrative Agent as a result of such survey, in each case, in form and
substance acceptable to the Administrative Agent.

3. Within 30 days of the Third Amendment Effective Date (or such later date as
the Administrative Agent shall approve in its sole discretion), all stock
certificates representing the Applicable Pledge Percentage of the Equity
Interests of Horizon Organic International, Inc. pledged to the Administrative
Agent pursuant to the Security Agreement, together with duly executed in blank,
undated stock powers attached thereto.



--------------------------------------------------------------------------------

ANNEX III

UCC Financing Statements to be Terminated

See attached.



--------------------------------------------------------------------------------

ANNEX III

UCC Financing Statements to be Terminated

1. UCC Financing Statement File No. 20124181204 filed on October 31, 2012 with
the Delaware Secretary of State listing Horizon Organic International Holding
Company as the debtor and Bank of America, N.A., as Administrative Agent, as the
Secured Party.

2. UCC Financing Statement File No. 20124181360 filed on October 31, 2012 with
the Delaware Secretary of State listing Horizon Organic International, Inc. as
the debtor and Bank of America, N.A., as Administrative Agent, as the Secured
Party.

3. UCC Financing Statement File No. 20124182186 filed on October 31, 2012 with
the Delaware Secretary of State listing Whitewave International Management, LLC
as the debtor and Bank of America, N.A., as Administrative Agent, as the Secured
Party.

4. UCC Financing Statement File No. 20141259142 filed on March 31, 2014 with the
Delaware Secretary of State listing Earthbound Dominican Republic LLC as the
debtor and Bank of America, N.A., as Administrative Agent, as the Secured Party.



--------------------------------------------------------------------------------

ANNEX IV-1

LOCATION OF CHIEF EXECUTIVE OFFICE, TAXPAYER IDENTIFICATION

NUMBER, ETC.

 

Loan Party

  

Chief Executive Office

  

U.S. Tax Payer

Identification
Number

  

Organizational

Identification
Number

WhiteWave Equipment Leasing, LLC

   1225 Seventeenth Street, Suite
1000, Denver, CO 80202    46-5446761    5518805

ANNEX IV-2

REAL PROPERTY

None.

ANNEX IV-3

CHANGES IN LEGAL NAME, STATE OF FORMATION AND STRUCTURE

None.

ANNEX IV-4

INTELLECTUAL PROPERTY

None.